 E. V. PRENTICE MACHINE WORKS, INC.417andInternational Associa-tion of Machinists,District Lodge No. 24,AFL-CIO.Case No.36-CA-770.April 15, 1958DECISION AND ORDEROn August 12, 1957, Trial Examiner Herman Marx issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and wasengagingin certainunfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filed ex-ceptions to the Intermediate Report, and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Jenkins, and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and brief, and the entire record inthe case, and hereby adopts the findings, conclusions,and recommen-dations of the Trial Examiner with the following additions andmodifications.1.We agree with the Trial Examiner that the Respondent violatedSection 8 (a) (1), (3), and (5) of the Act. Like theTrial Examiner,we reject the Respondent's contention that its refusal to recognize theUnion was based upon a good-faith doubt as to the Union's majority.representation.The Respondent's bad faith in refusing to bargain isparticularly demonstrated by the events on February 22, 1957.Within 3 hours after the Union presented its bargaining request thatday, Respondent terminated the employment of 10 of the 13 em-ployees in the bargaining unit.The employees selected for termina-tion were those who the Respondent had ascertained by unlawful in-terrogations earlier that day were favorably disposed toward theUnion.The evidence clearly establishes that the Union representeda majority of the employees in the requested appropriate bargainingunit when it claimed recognition.Only after Respondent's effortsthus to dissipate the Union's majority did Respondent formally ad-vise the Union, by letter dated March 5, 1957, that it desired a Boardelection to test the question of the Union's majority.At this point,however, Respondent's own unfair labor practicesrendered a freeelection impossible.'IJoy Silk Mills,Inc v N. L. R.B ,185 F 2d 732(C A, D. C);N L. R. B, v. Trimftof California,Inc.,211 F.2d 206 (C A9) ; Pyne Moulding Corporation,110 NLRB 1700;Summst M2n4ng Corporation,119 NLRB 1668.120 NLRB No. 04.483142-59--vol120-28 418DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The record indicates the possibility that subsequent to the com-mission of the discriminatory conduct by Respondent on February 22,1957, its business might have suffered an economic decline, and thatsome of the employees discriminated against on February 22, 1957,might have been affected in a reduction of operations even absent theRespondent's unfair labor practices.Under these circumstances, weshall order that the Respondent offer Richard L. Wurth, Frederick D.Buslach, Paul J. Galipeau, Ralph H. Strunk, Melvin L. Eskin, LouisC. Schnell, and Wayne H. Schnell immediate and full reinstatement'to their former or substantially equivalent positions, without prejudiceto their seniority and other rights and privileges, and in the event thatthere is insufficient work for all such employees entitled thereto, theRespondent shall dismiss all persons newly hired subsequent to the Re-spondent's discriminatory action on February 22, 1957. If there is notthen sufficient work available for the remaining employees includingthose offered reinstatement, all available positions shall be distributedamong them without discrimination because of union membership oractivity; in accordance with the system of seniority or other nondis-criminatory practice heretofore applied by the Respondent in the con-duct of its business.Respondent shall place those employees, if any,for whom no employment is available after such distribution on a pref-erential list, with priority in accordance with such system of seniorityor other nondiscriminatory practice heretofore applied by the Re-spondent in the conduct of its business, and thereafter offer them rein-statement as such employment becomes available and before other per-sons are hired for such work. The possibility that 1 or more of the10 employees discriminated against on February 22, 1957, might havebeen laid off in a subsequent reduction in work force, even absent theRespondent's unfair labor practices, will be taken into considerationin determining the back pay due these employees, in compliance withour Order.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, E. V. PrenticeMachine Works, Inc., Portland, Oregon, its officers, agents, successors,and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with International Associationof Machinists, District Lodge No. 24, AFL-CIO, as the bargainingrepresentative of all the production and maintenance employees em-ployed by it at its plant in Portland, Oregon, excluding office, pro-2 As Robert M. Lavadore, Ernest H. Pettit,and Hans 0. Pedersen were reemployed bythe Respondent betore the hearing herein, they are notincluded in our reinstatementorder. E. V. PRENTICE MACHINE WORKS, INC.419fessional, and clerical employees, electronics engineers, draftsmen,guards, and supervisors as defined in the Act.(b)Discouraging membership of its employees in any labor organi-zation, or encouraging membership in any such organization, by dis-criminatorily discharging or laying off any employee, or in any othermanner discriminating against any employee in regard to his hire,tenure, or any other term or condition of employment, except as author-ized by Section 8 (a) (3) of the Act.(c) Interrogating any employee, or seeking information from him,with respect to his membership or interest in, sympathy for, or activi-ties on behalf of, any labor organization, or with regard to the mem-bership or interest in, sympathy for, or activities on behalf of, anylabor organization, by any other employee, in a manner constitutinginterference, restraint, or coercion in violation of Section 8 (a) (1)of the Act.(d) In any other manner interfering with, restraining, or coercingemployees in the exercise of their right to self-organization, to form,join, or assist any labor organization, to join or assist InternationalAssociation of Machinists, District Lodge No. 24, AFL-CIO, or anylabor organization affiliated with it, to bargain collectively throughrepresentatives of their own choosing, to engage in concerted activi-ties for the purpose of collective bargaining or other mutual aid orprotection, and to refrain from any or all such activities, except tothe extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with International Asso-ciation of Machinists, District Lodge No. 24, AFL-CIO, as the repre-sentative of the employees in the appropriate unit described above,with respect to their rates of pay, wages, hours of employment, andother conditions of employment, and, if an agreement is reached,embody it in a signed contract.(b)Offer to Richard L. Wurth, Frederick D. Buslach, Paul J. Gali-peau, Ralph H. Strunk, Melvin L. Eakin, Louis C. Schnell, and WayneH. Schnell immediate and full reinstatement to their respectiveformer or substantially equivalent positions, without prejudice totheir seniority and other rights and privileges, and make each ofthem, and Robert M. Lavadore, Ernest H. Pettit, and Hans O. Peder-sen,whole in the manner, according to the method, and under theterms set forth in section V of the Intermediate Report entitled "TheRemedy," as modified in our Decision and Order herein.(c)Preserve and make available to the National Labor RelationsBoard or its agents upon request, for examination and copying, all 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDpayroll records, social-security payment records, timecards, personnelrecords and reports, and all other records necessary or appropriateto an analysis of the amounts of back pay due and the rights ofemployment under the terms of this Order.(d)Post'in conspicuous places, including all places where noticesto employees are customarily posted, at its principal place of businessinPortland, Oregon, copies of the notice attached to the Inter-mediate Report marked "Appendix A."' Copies of said notice, tobe furnished by the Regional Director for the Nineteenth Region ofthe National Labor Relations Board, shall, after being signed by aduly authorized representative of E. V. Prentice Machine Works,Inc., be posted by it immediately upon receipt thereof and maintainedby it for sixty (60) consecutive days thereafter in such conspicuousplaces.Reasonable steps shall be taken by E. V. Prentice MachineWorks, Inc., to insure that said notices are not altered, defaced, orcovered by any other material.(e)Notify the said Regional Director in writing, within ten (10)days from the date of this Order, as to what steps E. V. PrenticeMachine Works, Inc., has taken to comply therewith.iThis notice is to be amended by substituting foi the words "The Recommendationsof a Tiial Examiner" the voids "A Decision and Order " In the event that this Orderis enforced by a decree of a United States Court of Appeals, there shall be substitutedfor the words "Pursuant to a Decision and Order"the words"Pursuant to a Decree ofthe United States Court of Appeals, Enforcing an Order."INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENTOF THE CASEOn February 25, 1957, International Association of Machinists,District LodgeNo. 24, AFL-CIO (also referred to below as the District Lodge)filed a chargewith the National LaborRelations Board (also designated herein'as the Board)against the Respondent,E.V. Prentice Machine Works, Inc.The District Lodgefiled an amendment to the chargeon March 6, 1957.Based upon the charge, asamended, the General Counsel ofthe Board issued a complainton April 12, 1957,alleging that the Respondent had engaged in and was engaging in unfair laborpractices within the meaning of theNational LaborRelations Act, as amended (61Stat.136-163), also referredto hereinas the Act.Copies of the charge,the amend-ment thereof,and the complaint have beenduly servedupon the Respondent.With respect to the claimedunfairlabor practices, the complaint alleges, in sum,that: The District Lodge is now,and was onFebruary 22, 1957, the collective-bar-gaining representativeof a majority of theRespondent's employees in a unit appropri-ate for thepurposesof collectivebargaining;on the said date the District Lodgerequestedthe Respondentto bargaincollectively withitas the representative of theemployees in the said unit; the Respondentrefused soto bargain,thereby violatingSection 8(a) (5) of the Act;on the said date, also, and following the bargainingrequest, theRespondent, in violationof Section 8 (a) (3) ofthe Act,laid off or dis-charged 10 employees(named in the complaint) i "because of their membership in,and activitieson behalf of," the District Lodge; and by itsactivitiesdescribed above,and the conductof its officersand agents,on the said date, in interrogating, andmaking various statements to, its employees,theRespondent interfered with,restrained,and coercedemployees in the exercise of rights guaranteed them bySection7 of the Act, and therebyviolated Section 8 (a) (1) of thesaid Act.'The employeesnamed in thecomplaintare FrederickD Buslach,Melvin L.Eakin,Paul Joseph Calipeau, Robert -M Lavadore (so identified in the testimony, but as Lavadurein the complaint),Hans O. Pedersen,Ernest H Pettit, Louis C Schnell, Wayne H.Schnell, Ralph H. Strunk,and RichardL.Wurth. E. V. PRENTICEMACHINE WORKS,INC.421The Respondent has filed an answer which,in substance,denies that it engagedin the alleged unfair labor practices imputed to it.As an affirmative defense, theanswer alleges that the Respondent"laid off certain employees because of economicand business reasons solely,"and that"as conditions have changed certain of saidemployees have been recalled to work and it is expected that others will be recalled."Pursuant to notice duly served upon all parties,a hearing was held before me,as duly designated Trial Examiner, on April 30, May 1, and May 2, 1957, at Port-land, Oregon.The General Counsel and the Respondent were represented at thehearing and participated therein through counsel.All parties were afforded fullopportunity to be heard,to examine and cross-examine witnesses,adduce evidence,file briefs,and submit oral argument.Briefs filedby the GeneralCounsel and theRespondent since the close of the hearing have been read and considered.Upon the entire record, and from my observation of the witnesses,Imake thefindings of fact set forth below.FINDINGS OF FACT1.NATURE OF THE RESPONDENT'S BUSINESS,JURISDICTIONThe Respondent is an Oregon corporation.Itmaintains its principal office anda plant in Portland,Oregon,where it is engaged in the business of manufacturingmachines used in the production of plywood and other timber products.During the year 1956,the Respondent manufactured and sold machines valuedin excess of $500,000,selling the greater portion of its output,in Oregon, to anaffiliated corporation,identified in the complaint as E. V. Prentice Co., Inc. (anddescribed below,for convenience of reference,as the Sales Company),which hasthe same stockholders and directors as the Respondent.(The corporate name ofthe Sales Company is stated in various ways in the record It is unnecessary todetermine which of the variants is correct,as the precise corporate name of theSales Company does not materially affect the issues.)In 1956, from the productspurchased by it from the Respondent, the Sales Company sold and shipped machinesvalued in excess of $200,000 to customers located at points outside the State ofOregon.The Respondent is, and has been at all times material to this proceeding,engagedin interstate commerce within themeaning ofthe Act.Accordingly, the Board hasjurisdiction over the subject matter of this proceeding.It.THE LABOR ORGANIZATION INVOLVEDThe District Lodge "is the parent organization" of three locallabor organizations,described in the record as "local lodges."One of these is variously identified inthe record as Local Lodge 63 and Willamette Lodge No. 63 (and will be referred tobelow as Local 63).Local 63 admits individuals employed by the Respondent tomembership.The local lodges elect the "head representative of the District(Lodge)by ref-erendum ballot."They also elect delegates to the District Lodge.These delegatesrepresent their local lodges in the affairs of the District Lodge, and conduct thebusiness of the latter.Among other functions,theDistrict Lodge negotiates andsigns collective-bargaining agreements, for and on behalf of the 3 local lodges, withemployers located in 5 counties of Oregon, including that in which Portland issituated.As thecomplaint alleges, and the answer admits, the District Lodge isnow, and has been at all times material to this proceeding, a labor organizationwithin the meaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. PrefatorystatementThe affairs of the Respondent and its affiliated Sales Company are directed andmanaged by several brothers whose surname is Prentice.These include DavidV., Robert T., and Thomas Prentice.Although the brothers follow the practice ofconsulting with each other on many matters,each performs one or more specialfunctions in the conduct of the affairs of one or the other, or both,of the enter-prises.Thus David was manager of the Respondent's production operations untilabout December 1956 when the brothers decided that he should devote all of histime to selling(presumably for the Sales Company),and he was succeeded,asmanager,by Robert who was serving in that capacity on February 22, 1957,the date of the alleged discrimination described in the complaint. 422DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Respondent's business is conducted in several buildings located near eachother in Portland.One building houses what is described in the record as "theshop" where the Respondent,in the main,manufactures its products.A shedbuilt in 1956 as an extension of the shop provides additional production facilities.A structure adjacent to the shop building houses the Respondent's principal officefacilities and engineering department, and is described in the record as the "mainoffice" building.Another adjacent building serves as the Respondent's "generalwarehouse."The Respondent has additional warehouse space in a building whichis rented on a monthly basis and is located across the street from the other struc-tures.The respondent has in the past also used the rented building for manu-facturing operations.The complaint alleges, and the answer denies, that the Respondent's produc-tion and maintenance employees (with certain exclusions which need not be statedat this point) constitute an appropriate collective-bargaining unit.A resolution ofthe issue requires some description of the duties of the Respondent's employees asof February 22, 1957, the date, as will appear in detail later, upon which the DistrictLodge requested the Respondent to bargain, and consideration of the extent towhich a community of interest in the area of collective bargaining exists amongthe Respondent's employees.As of February 22, 1957, there were 19 employees on the Respondent's payroll.Of these, 14 in various occupational classifications worked in the building whichhouses the shop.Thirteen of these employees were, on February 22, and had beenfor a substantial period prior thereto, engaged in the fabrication "of equipmentother than electronic" (to quote a stipulation of the parties).For convenienceof reference, the employees so engaged will be referred to below as shop employees.2The remaining employee of the Respondent who works in the building housing theshop is named Russell G. Brant, and is classified by the Respondent as an "elec-tronics engineer."Brant designs and builds generators, works by himself in aroom separate from that in which the shop employees, in themain,perform theirwork, has no production contact with these employees, and is employed at amonthly salary, unlike the shop employees who are paid at hourly rates.The other five employees on the payroll mentioned above are stationed andprimarily perform their work in the main office building.Three of these, EdwinM. Heth, Donald D. Adams, and Stephen M. Mahoney, are engineers, have hadscholastic training as such, perform work for the Respondent, as engineers, which ispredominantly intellectual in character, are paid on the basis of monthly salaries,and are clearly professional employeesIn addition, Heth, who has the title ofchief engineer, responsibly directs the work of various employees in engineeringand related duties, has effective authority to make recommendations concerningthe hire and discharge of employees, and is a supervisor within the meaning ofthe Act.On February 22, 1957, and for some time prior thereto, Mahoney, inaddition to his dutiesas an engineer, similarly was a supervisor within the purview ofthe Act, for during that period he was acting shop superintendent and in that ca-pacity was vested with authority to direct the work of the shop employees.Ofthe two remaining employees in the main office buildings, one, Irmgard Zorn,performs drafting work, compen^able at hourly rates, under the direction of Heth andAdams, and the other, Edward C. McCormick, is classified as a purchasing agentand has the function of purchasing equipment and office supplies for both theRespondent and theSalesCompany.The appropriate unit to be defined below may not of course, include supervisorswithin the meaning of the Act. In addition, the professional engineering personnel(Heth,Mahoney, and Adams) and Zorn, who performs technical work in closeassociation with them, have a community of interest, and perform distinctive work,which clearly sets them apart from the shop employees.McCormick should alsonot be included in a bargainingunitwith the shop employees for heisa managementrepresentative, concerned, in the final analysis, with office matters, and has no com-munity of interest in the area of collective bargaining with the shop employees.The evidence does not clearly establish whether Brant, the employee classified bythe Respondentas anelectronicsengineer, is a professional employee, but the factthat he performs work marke:fly dist,nguish-d from that of the shop employees,works by himself in a separate room, without any production contact with theshop employees, and is paid on a different basis from the others employed in thebuilding housing the shop, leads me to the conclusion that he has no substantialcommunity of interest with the shop employees in collective-bargaining matters,and should not be included in a bargaining unit with those employees.2It may be noted that according to the stipulation, I of the 13 engaged in the fabri-cation "of equipment other than electronic" is an electrician named Arthur W. Rickford. E. V. PRENTICE MACHINE WORKS, INC.423Another factor which distinguishes the shop employees from the others is thatthe Respondent has, since the spring of 1956, dealt with the shopemployees as aseparate group, through a welfare committee, which was established at theinstanceof David Prentice, and upon which only the management and the shop employeeswere represented.The welfare committee followed the practice of meeting oncea month, at the call of one or another of the Prentice brothers, immediately priorto the monthly meeting of the Respondent's board of directors.The committeediscussed such matters as the improvement of safety and washroomconditionsand the employees' pay periods. (In passing, it may be noted for future referencebelow, that at the instance of the welfare committee, the Respondent establisheda practice of permitting employees to draw a portion of their salary each Fridaybetween their semimonthly paydays.The checks covering such intermediate pay-ments are described in the record as "draw checks," and the day upon which suchpayments are made is referred to in the testimony as "draw day.")The fact thatthe Respondent itself has dealt with the shop employees as a group separate andapart from other employees, whether or not such dealings may technically be termedcollective bargaining, contributes weight to the conclusion that those who performthe work of the shop employees at the Respondent's plant constitute an appropriatecollective-bargaining unit.For the reasons stated above, all production and maintenance employees employedby the Respondent at itsplant inPortland, Oregon, excluding office, professional,and clerical employees, electronics engineers, draftsmen, guards, and supervisorsas definedin the Act, constitute, and have constitutedat all timesmaterial to theissuesin this proceeding, a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act 3On February 22, 1957, four of the shop employees (Richard L. Wurth, FrederickD. Buslach, Louis C. Schnell, and Wayne Schnell) were members of Local 63, andhad held such membership for some time prior to that date.Another shop employee,Arthur W. Rickford, who is an electrician, was, on February 22, a member of anelectricians'union(unidentified in the record).On the evening of February 20, 1957, Wurth and 2 or 3 other shop employees,who were then members of Local 63, attendeda meetingof that organization; toldits businessrepresentative, George Salmon, that the shop employees were interestedin unionorganization and wished to talk to a representative of the local lodge; andasked Salmonto outline the procedure to be followed. In reply, Salmon suggestedthatWurth take the names and addresses of those who were willingto join, andstatedthat if there were enough, he "would come down [to the plant] with mem-bership cards."On the following day, Wurth discussed the matter of union organiza-tion with the individual shop employees who were not then members of Local 63,asking each, in substance, whether he favoredunionizationof the shop, and madea list of thenames andaddresses of 5 or 6 such employees who told him, in effect,that they favored union representation of the shop employees. (There is someindication in the testimony that the list was in a notebook and consisted of the sig-natures of the employees who so informed Wurth.)That same day, after speakingto these employees, Wurth telephoned Salmon, told him that he "had the names"and that the shop employees were willing to talk to a representative of Local 63,and suggested that Salmon meet with the employees at the shop lunchroom duringtheir lunch period (between 12:30 and 1 p. m.) on the following day.The meet-ing place specified by Wurthis a roomadjacent to that in which the shop employeeswork. It had at one time been the Respondent's office and had also been usedby a former superintendent in connection with his duties, but since the end of thelatter's employment, substantially its only use, so far as appears,has been as alunchroom for the shop employees.In accordance with Wurth's suggestion,Salmoncame to the lunchroom at 12:30p. in. on February 22.He was accompanied by Carl L. Roberts,a business repre-sentativeof the District Lodge.All of the shop employees were in the lunchroom3 The exclusions from the unit defined above differ somewhat from those set forth inthe complaint, in that the unit described there does not specifically exclude professionalemployees, electronics engineers, and draftsmen.The Respondent was put on notice earlyin the hearing by the General Counsel "that the production and maintenance unit asdefined in the complaint would exclude ieth, Brant, Adams, Mahoney, McCormack (sic)and Zorn" or, in other words, the professional employees, the electronics engineer (Brant),the draftsman (Zorn), and the purchasing agent. It may be noted, also, that the Re-spondent advances no claim in its brief that any of the employees in the excluded cate-gories should be joined with shop employees in a common bargaining unit. In anyevent, the unit finding made above is justified by the evidence. 424DECISIONS OF NATIONAL LABOR RELATIONS, BOARDat the time and were engaged in eating their lunch. Salmon and Roberts dis-tributed applications for membership in Local 63, and answered questions put tothem by employees touching such matters as union benefits and collective-bargainingagreements in effect at shops similar to that of the Respondent.During the courseof the discussion, the union representatives informed the men that if the shop wereunionized, they would represent the employees and help them "draw up the con-tract."While the discussion was in progress, Acting Superintendent Mahoneycame into the room and stayed for a few minutes, but did not say anything.FollowingMahoney's departure, and about 5 minutes before the end of thelunch period, Robert Prentice came into the lunchroom. It had not been hiscustom previously to come there while the men were at lunch.He was visiblyangry upon his arrival, and there can be no doubt that he was aware of the meetingbefore he came to the lunchroom, and that his visit, as well as his anger, wasprompted by the fact that the union representatives were meeting with the employeesin the lunchroom?Upon entering the lunchroom, Robert Prentice asked Roberts, whom he did notknow, if he was a union representative.Roberts replied in the affirmative andintroduced himself.Prentice then inquired whether Roberts had been authorizedto come on the premises to talk to the employees, and Roberts answered that heand Salmon had been invited by the employees.Prentice next asked Roberts whichof the men had invited him and Salmon, and Roberts replied that he did not thinkitproper to identify any employee as responsible for the invitation. Prentice there-upon turned to a group of the employees and asked them who had invited theunion representatives.There was no reply. Prentice then announced that therewould be a meeting of the welfare committee at 2.30 that afternoon, and told oneof the employees, a committee member named Wesley M. Pettit, to make certainthat all of the employee members attended the meeting.With that, Prentice leftthe room.5During the lunch period, four of the shop employees (Robert M. Lavadore, HansPedersen, Paul J. Galipeau, and Melvin L. Eakin) completed and signed applica-tions for membership in Local 63, and gave the applications to one or the other ofthe union representatives.6Bearing in mind that 4 of the shop employees werealready members of Local 63 at the time of the lunchroom meeting, with the execu-tion of the 4 membership applications. Local 63 became the designated bargainingrepresentative of 8 of the 13 shop employees on the Respondent's payroll onFebruary 22, 1957, or, in other words, of a majority of the members of the unit,found above to be appropriate for collective-bargaining purposes, in the Respondent'semploy on that date.?4 Although it is not unlikely, as the General Counsel states in his brief, that Mahoneyinformed Robert Pientice of the presence of the union representatives, no finding need bemade on that score, since the source of Prentice's information does not materially affectthe issues5There is little material conflict in the testimony of the witnesses concerning eventsin the lunchroomThe only difference which need be noted is that Prentice does notquote himrelt as asking the employees to state who had invited the union representatives.His version is that he asked them whether the representatives had been invited and "howmany" had issued the invitationHowever, Roberts and a substantial number of theshop employees gave testimony to the effect that Prentice asked employees, as a group, totell him who had invited the union representativesI credit this testimony, noting inthat regard, as will appear in greater detail later, that during the welfare committeemeeting which Prentice called, he interrogated employees at substantial length concern-ing the identity of those who favored unionization of the shop, thus evincing a disposi-tion to ascertain the union sentiments of individual employees.9Two additional shop employees (Ernest H. Pettit and Ralph M Strunk) completed andsignedmembership applications, and turned them over to Local 63, after the Districtlodge, on behalf of the local lodge, requested the Respondent to bargainThe findingmade below that Local 63 represented a majority of the shop employees at the time ofthe bargaining request does not rest upon the Pettit and Strunk membership applications7 The Act requires no specific term of designation of a bargaining representativeN L. R. B v Consolidated Machine Tool Corporation,163 F. 2d 376, 378 (C. A. 2).Signed applications for membership in a labor organization are suffic.ent evidence thatthe signatories have designated the organization as their bargaining representative, evenif there aie no words of authorization in the applicationsN L R. B. v. Bradford Dye-ingAssociation,R. B v. Somerset Shoe Company,111F 2d681,687 (C A1) ; N L. R B.v Consolidated Machine Tool Corporation,supra,at p378Formal action by the labor organization to accept the application, or to E. V. PRENTICE MACHINE WORKS, INC.425Following the end of the lunch period at the Respondent's shop, Roberts wentto his office and prepared a letter, addressed to the Respondent, on stationery oftheDistrict Lodge, signing it as "District Business Representative."The letter,which is dated February 22, 1957, states that the District Lodge "for and in behalf ofits affiliated Local Lodges, has been authorized by a majority of the employees ofyour shop located at 2321 N. Randolph Avenue, Portland, Oregon, to act as theirbargaining agency"; asserts that "this authorization includes the right to bargainfor all matters pertaining to hours, wages, and other conditions of employment";notes that "the unit we claim to represent is all employees, excluding office clericalemployees, guards, supervisors and professional employees as defined in the Act";and requests that the District Lodge "be recognized as the bargaining agency foryour employees in the unit" (set forth in the letter), and that "a meeting bescheduled at your earliest convenience to commence negotiations for a laboragreement." 8Accompanied by Salmon, Roberts went to the Respondent's office shortly after2 p. m. on February 22, and delivered the letter to David and Robert Prentice.The brothers read the letter, and David said, in substance, that the Respondentwould take the letter under consideration.The union representatives requestedpermission to attend the meeting of the welfare committee which Robert Prenticehad scheduled for 2:30 p. m. that day, and David replied that they would not beallowed to do so.During the course of the conversation, David Prentice registeredobjection to the visit by the union representatives to the lunchroom, stating thathe had had the advice of counsel in the matter, and recalling that he had previouslyforbidden Salmon and Roberts to come on the Respondent's premises without theprior permission of the management.The union representatives replied that they,too, had been advised by counsel, but that the advice had been that they had a rightto come to the lunchroom.With that, the discussion ended.9Robert Prentice testified that: Soon after Salmon and Roberts left, he telephonedan attorney, informed him of the contents of the letter, and asked for an opinionwhether the District Lodge had a right to act as the collective-bargaining represen-tative of the shop employees; he also told the attorney that there was to be ameeting of the welfare committee that afternoon; the attorney suggested that he(Prentice) endeavor to find out from the employee members "what the positionis . . ., what they had authorized the union to do," and whether they "had .authorized them to do anything"; and the attorney stated that "it wouldn't be untilthose things were known that he could give . .. an opinion . . . whether theunion was in fact the bargaining agent."confer membership upon the applicant, is not a condition precedent to the right of theorganization to represent himN L. R B v Delaware-Nero Jersey Fe, ry Co ,128 F 2d130, 134 (C A 3) The claim, advanced in the Respondent's brief, that the four em-ployees who were already members of Local 63 should not be included in a computationof that organization's majority lacks merit.8The Respondent makes no contention that the unit description contained in the letteris vague or unclearThe letter, taken as a whole, in effect advances a claim of repre-sentation of the shop employees or, in other words, the production and maintenance em-ployees employed at the shop, and seeks to bargain for themSuch a meaning would rea-sonably be conveyed to the Respondent by the letter, particularly as the Communicationstates that the District Lodge has been authorized to act as bargaining agent by a ma-jority of the employees at the shop, and specifies theaddress of the shopwhich is diffei-ent from that of the main office building In short, the letter contains an adequate de-scription of the unit the District Lodge seeks to repiesent, and that description, for allpractical purposes, substantially corresponds to the one found above to be appropriatefor the purposes of collective bargaining9The testimony of David and Robert Prentice reflects preoccupation by the Respondentwith the right of Salmon and Roberts to meet with the shop employees in the lunchroomwithout the management's permissionWhether the union representatives had such aright does not affect any material issue in this proceeding, although it may be noted thatthe shop employees had a right to engage in organizational activity on their own time,without consulting the management ; that there was no plant rule of general applicationprohibiting "outsiders" from visiting the lunchroom , that a number ofsalesmen,includ-ing one who sold the employees crabs, have repeatedly visited the room and transactedbusiness with the shop employees while the latter were at lunch , that Salmon and Rob-erts came to the lunchroom at theexpressinvitation. or with the consent, of a substantialnumber, if indeed not a majority, of the shop employees : and that whatever organizationalactivity the employeesengaged inon February 22 occurred while they were at lunch,and thus ontheir own time. 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe committee meeting scheduled by Robert Prentice began about 3 p. in onFebruary 22, and lasted about 45 minutes or an hour. It was attended by David,Robert, and Thomas Prentice; Acting Superintendent Mahoney; and five shopemployees, Galipeau,Wesley Pettit, Pedersen, Louis Schnell, and Wurth.Pettit,itmay be noted, was the only 1 of the 5 employees who had not authorized Local63 to act as bargaining agent, either by virtue of membership in the organization,likeWurth and Schnell, or by signing an application card in the lunchroom, likeGalipeau and Pedersen.The meeting was not a regularly scheduled one, and wasthe first welfare committee meeting attended by more than one of the Prenticebrothers.Robert Prentice acted as spokesman for the management during themeeting, conducting most, if not all, of the interrogation of the employees which, aswill appear, took place at the meeting.B. The welfare committee meetingThe record contains versions of the meeting by Schnell, Galipeau, Pedersen, andWurth, who were called as witnesses by the General Counsel, and by David andRobert Prentice, who testified for the Respondent. (Pettit, Mahoney, and ThomasPrentice did not testify.)All six versions reflect interrogation of the employeesby Robert Prentice on the subject of the invitation of the union representatives tothe plant, and of union representation of the shop employees, but before settingdown a narrative summary of significant features of the meeting, it is appropriateto note some aspects of the testimony which have a bearing on findings with respectto the meeting made below.The testimony of each of the four employees reflects efforts by Robert Prentice,by interrogation, to ascertain the identity of the men in the shop who favoredunionization.On the other hand, Robert Prentice's narrative account of themeeting, on direct examination, contains no testimony that he sought such informa-tion.According to this version, the interrogation followed the course of endeavoringto find out whether the union representatives were invited to the plant; how manywere for and how many against the invitation; whether a formal vote or ballot hadbeen taken on the invitation; whether the shop employees had "during the lunchhour . . . given any specific people the right to bargain for them"; and "why itwas that they felt they needed a bargaining representative."One would thus beled to believe by Robert Prentice's account on direct examination that he madeno effort to ascertain the identity of the shop employees who favored unionization.However, when questioned at a later point whether he or David had asked any of theemployees to state "who had signed cards," Robert replied: "No sir, we didn't askspecifically.The thing we were asking was for some sort of a ballot as to whoinvited the men (Salmon and Roberts) over" [emphasis supplied].This tendsto support the testimony of employees to the effect that Robert Prentice's interroga-tion sought to determine "who," as well as "how many" of the employees, favoredunionization.On that score, it is also noteworthy that under cross-examination,Robert Prentice testified that "a certain number of them [employee members ofthe committee] indicated they wanted a union."One may well conclude that whatthe employees "indicated" was in response to specific interrogation designed to elicitthe information, particularly in the light of evidence (including David Prentice'stestimony) that the employees were reluctant during the meeting to identify thosewho had invited the union representatives.10Much of David Prentice's version of the meeting consists of characterizations ofwhat he "wanted to find out," of his motives and feelings in that regard, and of hisprior assumptions concerning the union attitudes of the employees.Substantiallythe only concrete interrogation he quotes appears in his testimony that "Bob's ques-tion was to find out who had asked them [Salmon and Roberts] into the plant, whetheritwas a majority or a minority, whether a vote had been taken among the men ."Itmay be observed that this testimony, unlike Robert Prentice's version on directexamination, indicates that Robert's interrogation sought to find out "who" hadengaged in organizational activity as well as "how many." Significantly, also, onthat score, David Prentice pictures himself as wanting "to find out . .. if there hadbeen any kind of a vote taken to find outjust whowas in favor of it andwhowasn't10 It is interesting, and I think significant in the light of the record as a whole, to note,also, that at one point Robert Prentice started to testify (as is evident from the contextof his testimony) that he asked the employees "who the men" were that were against"it" (meaning, apparently, the invitation to the union representatives) ; and that Robertthen corrected himself, stating ". . . no, I didn't ask who the men were that wereagainst itI says, `How many were against it?' " E. V. PRENTICEMACHINE WORKS, INC.427in favor of it"; and he subsequently testified that the "thing I definitely rememberis thatnobody would admitto inviting the union men in," and that"(n)obody wouldadmitas to who all signed, as to whether or not a majority or minority had signedthe thing" [emphasis supplied].Itmay be that David's specification of the questions asked the employees is some-what scant because he left the meeting on two occasions to take telephone calls, butI have no doubt that the interrogation was more extensive than that which he quotes,and that Robert was not as frank as he should have been in describing the coursethat his questions took, evincing a disposition, in my judgment, to play down thefact that he sought to identify the specific employees who had engaged in organiza-tional activity or favored union representation.The fact that the meeting lasted about 45 minutes or an hour of itself indicatesthat a great deal was said during its course. It would serve no useful purpose toexplore all the minutiae of the meeting as reflected in the six versions; nor wouldanything of substance be gained by dealing with each of the many questions reflectedin the testimony, considered as a whole, nor is it essential to determine the preciseorder in which given questions were put in relation to any other.A summary ofvarious aspects of the meeting, including the more significant questions put to theemployees, based on testimony I have concluded is credible, will suffice, and is setforth below.As the meeting began, Robert Prentice told the employees that he had some ques-tions to put to them.He then asked them whether the union representatives had beeninvited to discuss unionization with the shop employees during the lunch period.Receiving an affirmative reply, he asked who had issued the invitation.At leastsome of the employees manifested reluctance to identify those responsible.AsPedersen put it in his testimony, ". . . we told him [Robert Prentice] we didn't thinkitwas fair to pinpoint any one man..... Prentice was told, however, that a major-ity of the shop employees (or nine, according to Prentice's version of what he wastold) favored the invitation.Robert Prentice inquired whether a formal vote hadbeen taken among the employees on the subject of inviting the union representatives;how it was taken; and how many had voted in favor of the invitation. This line ofinterrogation appears to have led to some discussion among the employee committeemembers.As a result, it was "determined" by the employees at the meeting, and themanagement was told in substance, that a "vote" had been taken, but not in the formof a ballot or in any formal sense, and that the way the "vote" was taken was thatthe names of those who favored "the union" were entered (or signed by such em-ployees, according to Pedersen) in a notebook. (One may reasonably infer that thetestimony concerning the notebook has reference to the list of names and addressesof prounion employees, who were not members of Local 63, compiled by Wurth onthe day preceding the lunchroom meeting.)Robert Prentice asked to see the listof such employees, but it is apparent from the evidence that employee committeemembers were reluctant to show it to the management and either refused to do soor evaded the request for its production. It was not produced 11At one point oranother, apparently after employee committee members had manifested reluctanceto identify the shop employees who had approved the invitation to the union repre-sentatives,Robert Prentice, in substance, inquired which shop employees did notfavor union representation (by Local 63, according to the sense of the credited evi-dence).Wesley Pettit replied to the effect that he and his father, Ernest M. Pettit(also a shop employee), were not in favor of union representation.12Thereafter,"Robert Prentice testified that he asked to see "a ballot with numbers for or against"the invitation to the union representatives.But that he asked to see something morethan a mere "ballot with numbers" is evident from his own testimony at another pointthat what "we were asking for was some sort of ballot as to who invited the men over"with the union men had been taken . .They said there was such a list, but that theydidn't care to show it to us " Findings concerning disclosure of the existence of a listof those favoring unionization of the shop are based on the credited testimony of variousof the employee committee members121 do not credit testimony by Robert Prentice to the effect that Pettit made hisstatement in response to a question as to "how many" were against the invitation to theunion representativesThe finding made above is based on the testimony of Galipeau,Wurth, and Schnell who, although describing Robert Prentice's applicable interrogationin different terms, are in substantial accord that the management sought to find outwhich employees did not favor union representation, and quote Pettit (as also do DavidPrentice and Pedersen, in substance) to the effect found aboveAs noted earlier, at one 428DECISIONS OF NATIONAL LABOR RELATIONS BOARD'one or more of the employee committee members stated,in substance,that all of theother shop employees had "signed"in favor of "the union" (or, in other words,favored organization of the shop or representation by Local 63).13Additional,interrogation by Robert Prentice whether Rickford, a shop employee employed as amelectrician,"had signed.anything asking the union to come in,"as Pedersendescribed it (or had been"included in the vote,"as Robert Prentice put it in histestimony) brought the reply that Rickford had not participated in that activitybecause he is a member of an electricians'union.In reply to similar inquiries byRobert Prentice concerning Brant, the electronics engineer,and Bela, a painter whoworks in the shop building but is employed by the Sales Company, employee com-mitteemembers told Robert Prentice, in effect, that Brant had not participatedbecause he is "salaried"and "not part of the machine shop";and that Bela had notdone so because he is not in the Respondent's employ.Then, as Pedersen credibly described it, ". . we were asked . . . if we hadsigned anything that would give the union authority to be our bargaining agent. .Pedersen replied that ". . we hadn't signed anything except these cards [theapplications]here for membership . . , and stated, apparently at that point,that it was his understanding that by signing such a card he had not authorized "theunion" to act as bargaining agent.Wurth then expressed his understanding, asRobert Prentice quotes him, that "if 51 per cent of the employees sign up withthe union, then they automatically become their bargaining agent." 14Thereafter,Robert Prentice asked the employee committee members why they felt they neededa bargaining agent.Pedersen stated that he wanted"a union card"because itwould be easier for him to secure employment if he had one. Either at that pointor shortly after his disclosure that he favored"the union,"Galipeau said, insubstance, that the welfare committee had not accomplished anything and thattherefore employees desired union representation for collective-bargaining pur-point, Robert Prentice began to quote himself as asking "who" were "against" the invi-tation to the union representatives, and then altered his course to quote himself as ask-ing, "How many were against iti"isWurth and Pedersen describe the disclosure in somewhat different terms, Wurthstating, in substance, that Robert Prentice was told that everybody but Wesley Pettitand his father had signed"in favor of the union"; and Pedersen testifying to the effectthat Prentice was told that all the shop employees, with the exception of the two Pettits,had signed "asking the union to come in " The disclosure, whether in Wurth's termsor in those of Pedersen, amounts to the same thing If Pedei sen was referring to thelist of those who favored the invitation to the union representatives, it should be borneinmind that 4 employees were already members of Local 63, and that substantiallyall those on the list (5 or 6 who were not members) compiled by Wurth favored unioniza-tion of the shop I have based the finding concerning the disclosure on the accounts ofWurth and Pedersen, notwithstanding testimony by Galipeau that "it wasn't estab-lishedwho had joined the union" (a literally accurate statement, so far as it goes) ;and by Schnell that "we didn't tell them" which employees "wanted the union to comein there," and which did not (Schnell, however, subsequently described Wesley Pettit'sstatement )Although David Prentice's evidence on the subject is somewhat vague andself-contradictory, his testimony tends to support Wurth and Pedersen.David Prenticetestified : "Nobody would admit as to who all had signed [apparently meaning the invi-tation to the union representatives], as to whether a majority or minority had signedthe thingThey said they thought everybodyThe only definite statement . . . thatI recall was when Wes Pettit got up and he said that lie did not want the union, andhe knew his dad did not." [emphasis supplied].As stated previously, Robert Pren-tice's account of the meeting was lacking in franknessOn the other hand, Wurth andPedersen impressed me as the most objective of the six witnesses who described themeeting,with reasonably good recollections of what took place there, considering thelength of the meeting(Itmay also be noted that Pedersen, unlike Galipeau, Schnell,and Wurth, was in the Respondent's employ at the time of the heating ) In connectionwith the findings made above, another noteworthy fact is that all the shop employees,except Rickford and Ernest 1%f and Wesley Pettit, were laid off only about an hour afterthemeeting endedThis, I am convinced for reasons that will appear, was no merecoincidenceiiPedersen quotes one of the employees at the meeting in similar vein, but Pedersen'stestimony, as set forth in the transcript, imputes the statement to someone named"George"The tianscript may be in error, or perhaps Pedersen misspoke himself instating the name, since nobody named "George" attended the meeting. In any event,I have no doubt that a statement of the type described by both Pedersen and RobertPrentice was made by one of the employees. E. V. PRENTICE MACHINE WORKS, INC.429poses.15Robert Prentice thereupon exhibited some draw checks he had on hisdesk, and said that the welfare committee had accomplished the establishment ofa draw day. (The meeting was held on a draw day. Employees who had appliedfor draw checks were given such checks at or about quitting time, soon after themeeting ended. It may reasonably be inferred that these were the checks shownby Robert Prentice to the employee committee members.)At one point or another during the course of the meeting, Robert Prentice toldthe employees that the Respondent "had been presented with a letter advising usthat Local 63 was the bargaining agent for the men." In that connection, Prenticesaid that the Respondent had previously "been approached by the union to signa contract with them," and that "the union" had stated on that occasion that it "inturn would go out and organize the shop." Then Thomas Prentice said, in sub-stance, that it was immaterial to the Prentice brothers whether the employees wereunionized; that union and nonunion shops "make money"; that unionization wouldbe an advantage for the Respondent, since "the union" would serve as a source oflabor supply; and that he thought it odd that the employees had not accorded theRespondent the courtesy of informing it that they wished to discuss unionizationwith the union representatives, in view of the fact that on a prior occasion (in thespring or summer of 1956), the Respondent "had given the employees" (actually,employee members of the welfare committee) an opportunity to comment on thefact that "the union wanted to organize them." lr, (The incident in 1956 to whichThomas Prentice referred will be discussed at a subsequent point.)During the course of the meeting, one or another of the Prentice brothers toldthe employee committee members that Salmon and Roberts had no right to cometo the lunchroom without permission from "the office," and admonished the em-ployees not to invite any person to the shop, or permit anyone to enter, unlesshe had such permission.Toward the close of the meeting, Robert Prentice read to the employees theletter delivered earlier that afternoon by Salmon and Roberts, and stated that hewas not sure that the District Lodge represented the shop employees and did notbelieve that it had a right to represent them.17The meeting ended soon thereafter.C. The layoffsThe committee meeting ended at approximately 4 p. m.Various shop employees,including Galipeau, who had requested draw checks earlier that day, in accordancewith the plant practice, were given such checks about 4:30 p. in.When ActingSuperintendentMahoney gave Galipeau his draw check, the latter asked whetherthe check was his "final one," and Mahoney laughed and replied, "No, when we go,we'll probably all go together."At quitting time, about a half hour later, Mahoney went in turn to each ofthe two washrooms at the shop building, where employees were preparing toleave the plant, and announced, in substance, that all employees in the shop were"canned," with the exception of Brant, Bela, Wesley Pettit, the latter's father,ErnestM. Pettit, and Rickford; and that if those "canned" so desired they couldwait a short while and they would be given their paychecks. (The regular pay-days were on the 15th and last day of each month.)At least "six or eight" of theemployees were in one of the washrooms at the time, and three were in the other,a smaller one adjacent to the lunchroom.In the latter washroom,aftermakinghis announcement, Mahoney said, "I didn't think that they'd go that far."The shop employees "canned," to use Mahoney's term, were 10 in number, con-15 As Galipeau describedhis remarks,he made them in response to a question by DavidPrentice (to be noted later),and thus ina different context from that indicatedin RobertPrentice's testimony.The point at which Galipeau made the relevant remarks is notparticularly importantDiffering somewhat as to details, Galipeau and Prentice are inbasic accord as to the substance of the fornier's remarks.The finding made reflects thesubstance.leThe witnessesdiffer in quotingwhat Thomas Prentice said.He did not testify.Rob-ert Prentice, who quotes Thomas at greater length than any otherwitness,makes noreference to any statement by Thomas as to any advantage to the Respondent of unionrepresentationDavid Prentice and Galipeau quote Thomas to that effect. The findingsmade with respect to Thomas' statements aie based upon a composite of testimony byDavid and Robert Prentice, Pedersen, and Galipeau.1aWurtli and Robert Prentice differ somewhat concerning the latter's closing remarks.The difference is of little, if any, momentThe relevantfinding made is based on a com-posite of their testimony. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDsilting ofWayne H. Schnell, Louis C. Schnell, Hans 0. Pedersen, Robert M Lava-dore,Melvin L. Eakin, Richard L. Wurth, Ralph H. Strunk, Paul J. Galipeau,Frederick D. Buslach, and Ernest H. Pettit (who is to be distinguished from WesleyPettit's father, ErnestM. Pettit).This group, it may be noted, included all of theshop employees who had attended the welfare committee meeting, with the excep-tion of Wesley Pettit.Some or all of the 10 employees waited for their pay and received checks covet-ing whatever earnings were due them about 15 minutes after the announcementsthat they were "canned."With their paychecks, they were given a mimeographedmemorandum, addressed to "The Shop Crew" from "The Management," stating:"Due to lack of orders and the repair work underway, we are closing the Shopindefinitely."Upon receipt of his paycheck, shortly after Mahoney's announcement, Galipeau,before he left the plant, called David Prentice on the plant telephone, and askedthe latter about vacation pay due him.Prentice suggested that Galipeau come totheplanton the following Monday and talk to the bookkeeper who would"straighten it out," and stated that he hoped to get "this mess" cleared up in ashort while.18A number of the shop employees, apparently in two groups, cameto the plant on Monday, February 25, and made inquiry of Robert Prentice abouttheir vacation pay and insurance (not further elaborated in the record), andPrentice told them, in substance, that the management planned to resume produc-tion and call all the men back to work as soon as customers' orders came in andcertain repair work on the floor was completed; that he expected that productionwould be resumed in about 3 to 6 weeks, and that if the employees drew theirvacation pay, they would be considered as having quit their jobsThree of the shop employees, Lavadore, Ernest H. Pettit, and Pedersen, returnedto work, upon the Respondent's call, within a period of a few days early in April1957.19None of the other seven employees affected by the layoff had been calledback to work as of the time of the hearing in this proceeding. nor had the Respond-ent hired any new employees for the shop.D. The issue of the legality of thelayoffsThe layoffs 20 were the product of a "sudden decision"made by the Respondentat some point between the end of the committee meeting and quitting time.Thatsuch was the case is not only evident from Robert Prentice's testimony(he con-ceded as much),but from the fact that some employees were given their drawchecks about 4:30 p. m., without any intimation that they were to be laid off, andfrom the tenor of Mahoney's remarks when he gave Gilapeau a draw check.The General Counsel contends that the layoffs were discriminatory and moti-vated by antiunion considerations.Various features of the evidence,which heinvokes as support for his position,will be discussed later.The Respondent main-tains that the layoffs were caused by (1) repairs to the floor of the shop, and(2) the economic condition of the Respondent'sbusiness.Evidence bearing onthe Respondent's relevant contentions will be summarized below before concludingfindings are made concerning its motivation for the layoffs.iBDavid Pientice's version of this conversation is to a large extent substantially thesame as Galipeau'sThe only differences which need be noted are that Prentice's accountmakes no reference to "this mess," and that lie quotes himself as telling Galipeau that"you people have been laid off." I have based findings on Galipeau's version as I believehim to be the more credible of the two witnessesAt a substantial number of points.David Prentice's description of statements and events was not, in my judgment, as fac-tual as it should have been In his demeanor and in what he said at various points, hereflected a disposition to put self-serving emphasis on natters he described11Robert Prentice testified that the three were called back to work "about March 15thor the week following March 22nd " The finding made above is based on the testimonyof the three employees whose recollection of the dates of their resumption of work ap-pealed to me to be better than that of PrenticeThe difference in dates is of no specialmoment.20 In using such terms as "layoff," "layoffs," and "laid off," I do not intend to implythat at the time Mahoney made his announcements, the Respondent intended a mere tem-porary 'interruption in the work of all the employees affected, although for reasons tobe noted later, it matters little whether the 10 employees were discharged as Mahoneyin effect announced, or whether they were "laid off," as the Respondent maintainsThequoted (or related) terms are freely used in the testimony, particularly by David andRobert PrenticeI employ these terns because their use facilitates discussion of thetestimony.The legal effect of the "layoffs" will be discussed at a subsequent point. E. V. PRENTICE MACHINE WORKS, INC.431The principal area where the shop employees work is a large room with floorspace50 feet in width and 106 feet in length.The tools and equipment, includ-ing a lathe, somedrill presses, and welders, used to manufacture the Respondent'sproducts, take up about one-fourth of the floor space.The rest of the area is"open space," used as may be needed for machines under construction and relatedwork processes.As stated earlier, a shed, which was built in 1956 as an extensionto the shop,isalsoused for production activities.The shed is approximately 25feed wide and 80 feet long.About one-third of the space in the shed is usedfor a "spraypaintingbooth."Some of the machines under construction at thetime of the layoffs were located in the shed, and had been for some time priorthereto, and a number of the employees laid off (Lavadore, Louis Schnell, Pedersen,and another who is not identified in the testimony) had been working on variousmachinesin the shed.The floor in the main shop, which is made of concrete, had holes in it and hadbeen in a state of disrepair for as much as a year and a half before the layoffs. Plansby the management to lay a new concrete floor were made about February 7, 1957.Itwas planned at that time that the concrete would be poured in 5 successive strips,each about 20 feet wide, perpendicular to the length of the floor, and beginning atthe north or rear of the shop.This sectional method of doing the work was in-tended to facilitate the continuance of normal production processes in the shop whilethe old floor was being replaced by the new. It was anticipated that the repair workwould take about 3 weeks.The work was begun by a contractor on February 18or 19, several days before the layoffs, was in progress when these occurred, and wascompleted in about 5 weeks, the repairs taking longer than initially expected becauseof some unanticipated delays.So that the work on the first strip could start, about 30 percent of the area at therear of the shop was cleared of machinery and equipment, and at the time the workbegan, the employees who had work to do in the main shop (as distinguished fromthose in the shed) performed their duties, and the machines they worked on andthe materials they used were located, in the remainder of the shop space.On Tues-day, February 19, the contractor, in chipping the old floor, discovered that postswhich were located along the shop walls and which supported the roof, did not restupon a solid foundation, and it was decided that unless the roof were braced, it mightcollapse when the floor underneath the posts was chipped away.Upon discovery ofthe condition of the posts, it was decided to alter the work plan.The alteration in-volved tearing up about 60 feet of the length of the old floor, beginning at the northor rear end of the shop,running pastthe middle, and leaving a strip on each side(RobertPrenticeestimated that each strip was about 12 feet wide, and Galipeauthat 1 strip was 4 or 5 feet wide and the other about 6 feet in width); then pouringand settingthe concrete in the 60-foot area; then providing additional bracing sup-port for the roof; and thereafter tearing up and replacing the floor in theremainingarea.The machines under construction in themainshop,and some toolsand equip-ment,were thereupon moved a secondtimetoward the front or south end of the shop,leaving somethingunder 50 percent of the shop floor space for work by the em-ployees then working in the main shop.The lathe and a large drill press were notmoved on either occasion. (The evidence does not establish whether either of thesewas essentialto the workin progresswhile the repairs were made.)Some of themachinesmoved were of substantial size and included an "edge gluer" which wasabout 12 feet wide and 18 feet long. The second move wasmade oneitherWednes-day or Thursday, February 20 or 21, and the initial 60-foot strip of floor was tornup on either 1 or both of those days, and the cement was poured on Friday, February22, so that, as Robert Prentice testified, "we could have the advantage of the week-end for the concrete to harden."While this work was being done, the employees,whether working in the main shop or in the shed, continued with their work. Thosein the mainshop did their work,tn less than50 percent of the floor space there.Atsome point(not specified in the record) after February 22, the roof was braced, andthen the stripsrunning parallelto the 60-foot section first repaired were torn up andreplaced.Theremainderof the floor, which was substantially less than 50 percentof the total floor space in the main shop, was thereafter torn up and replaced.In supportof its economic defense, the Respondent adduced evidence (which willbe evaluated later), in substance, that: Its business has consisted principally of themanufactureof custom-builtmachinesupon special orders secured by the Sales Com-pany; in 1955 the Respondent's board of directors authorized David Prentice, who wasthen theRespondent'smanager, to build a limited number of machines for stock inorder tomaintaina "stabilized rate of production"; the Respondent's business had al-ways been "a profitable operation" prior to October 1956; its grosssales income in 432DECISIONS OF NATIONAL LABOR RELATIONS BOARD1956 reached a peak in August of that year, but declined considerably the followingOctober; 21a pointwas reached either in that month or the one following when "theorder file had been completed, and we were working against stock orders and experi-mental machines"; the Respondent lost money for the 4-month period ending January31, 1957; 22 the staff of shop employees, which numbered 29 in July 1956, was re-duced at various points thereafter, until it reached 13 in the month of February 1957(preceding the layoffs on February 22); in or about the latter part of January 1957,David Prentice went to Mexico, accompanied by an El Paso, Texas, businessmannamed Truman White (who thereafter acted as the Sales Company's agent in theMexican transactions to be described below), and secured a tentative order (for theSales Company, but to be filled by the Respondent, according to the sense of the evi-dence) from a Mexican company for machines priced at some $70,000; these ma-chines were a portion of the equipment required by the Mexican firm, which had a"commitment" from a Mexican government lending agency for a loan to finance itsequipment requirements; on February 15, 1957, David Prentice submitted an offerto the Mexican firm to supply all the machinery required at a price of $261.041 (in-cluding the machines first tentatively ordered); White telephoned David Prentice afew days later and expressed "very high hopes" that either the first order would gothrough or that the later bid would be accepted; about 2 p. m. on February 22 (shortlybefore Salmon and Roberts delivered the bargaining request, and about an hourbefore the welfare committee meeting began) White telephoned David Prentice fromEl Paso and informed the latter that the Mexican lending agency "was not going tolive up to (its) commitment" and "that the deal had fallen through"; and DavidPrentice told his brother Robert about White's information shortly before Salmonand Roberts delivered the bargaining request. (According to David Prentice, Whitetelephoned him again on March 2, 1957, and told him that the Mexican loan authori-tieswould "live up to their commitment."The Mexican firm thereafter acceptedDavid Prentice's offer of February 15, 1957, and an agreement thereon was formalizedon March 8, 1957. At the time of the hearing in this proceeding, although "a greatdeal of engineering" work had been done in connection with the order, none of theequipment ordered had yet been produced by the Respondent.Delivery of the equip-ment is scheduled for November 1957.)As for the decision to lay off the 10 employees, the Respondent presentedtestimony by Robert Prentice, in substance, that: On February 21, the day beforethe layoffs, the Respondent's bookkeeper gave him a statement showing a loss forthe 4-month period preceding the end of January 1957; about 15 minutes after thewelfare committee meeting of February 22 ended, 4 Prentice brothers (includingDavid and Robert) held a meeting; David informed the others of White's telephonereport about 2 hours earlier to the effect that the Mexican "order had fallenthrough"; the brothers discussed the condition of the floor and the production spaceavailable; the Respondent had only 2 orders from customers on hand at the time;Robert informed his brothers of the 4-month operating loss; the 4 brothers decidedto "maintain a skeleton crew of two men," consisting of Wesley Pettit and his father;these were selected because they had more seniority than any of the men laid off;in view of the bargaining request made earlier that afternoon, Robert Prentice con-sulted the Respondent's attorney by telephone concerning the contemplated lay-offs, and was told that "business is business," and that "you've got to decide onthe basis of what is good or bad business for the company"; and Robert Prenticethen prepared the notice concerning the closing of the shop (the memorandum to21The only gross income figures contained in the record are those shown in an "Oper-ating Statement" as followsJune 1956-------------------------------------------------------$67, 024 66July 1956-------------------------------------------------------51, 654 91August 1956-----------------------------------------------------146,244. 59September 195fi--------------------------------------------------97,319.54October 1956-----------------------------------------------------10,417.82November 1956---------------------------------------------------17.689.51December 1956---------------------------------------------------15,174.93January 1957----------------------------------------------------20.133.53m The loss figures produced for the 4-month period are reflected in the "Operating State-ment," and show the following :October 1956------------------------------------------------------ $7,933.18November 1956----------------------------------------------------2,530.64December 1956----------------------------------------------------8,794.62January 1957-----------------------------------------------------2,327.63 E. V. PRENTICE MACHINE WORKS, INC.433"The Shop Crew" previously described), and told the bookkeeper to prepare pay-checks for the men to be laid off. Robert Prentice denied in his testimony thathe told Mahoney, prior to the layoffs, that the men were to be laid off, and thathe gave Mahoney any instructions as to what to say to those laid off.In its brief, the Respondent maintains that for "over two months Dave Prenticehad held the [shop] crew on the promise that the Mexican job would materialize ina big way"; and, in substance, that the alleged telephone call from White on February22 to the effect that the "order had fallen through" was the precipitating factor whichled to the layoffs about 3 hours later.The General Counsel argues that DavidPrentice's testimony regarding the telephone call is not credible.For reasons thatwill appear, whether such a call was made is by no means decisive of the issue ofthe Respondent's motivation for the layoffs. It may be pointed out in that regardthat even if it be assumed that an economic motivation existed for the staff curtail-ment onFebruary 22, the question would still remain whether the decision to re-tainWesley Pettit and his father rather than 2 of the 10 men laid off was rootedin an unlawful motive.As support for his position concerning the credibility of the testimony regard-ingWhite's alleged call, the General Counsel places emphasis on the fact that al-though the record contains a substantial volume of correspondence regarding theMexican transaction, there is nothing in writing to support the claim that White "hadabandoned all hope of obtaining such a large order as this," but that, on the con-trary, a letter from White to David Prentice, dated February 27, 1957, only a fewdays after the alleged telephone call, sounds a substantially differentnotefrom thatreflectedin the claimed telephone call.The letter from White states: "I received acall from Mario Gonzalez [described by David Prentice as the "keyman" of theMexicancompany] this week and he is extremelyoptimisticthat his product is go-ing to be approved finally by the Mexican Government.He feels that he willhave everything by the end of this week and has everyconfidencethat there will beno further delays beyond this period. I only wish that I could share his optimism,however,I am still a littlebit doubtful that this product will be approved in viewof all the political opposition.. .David Prentice's testimony thatWhite told him on February 22 that theMexican "deal had fallen through" does not quite jibe with this letter written onlya few days later.What is more, the telephone call, coming as it did, according toDavid Prentice, only about 3 hours before the layoffs, is, if credible, a strikingcoincidence,as is thefact that the 10 employees laid off were precisely those ineffect identified at the welfarecommitteeas favoring representation by Local 63, andthe circumstance that the 2 employees (Wesley and Ernest M. Pettit), allegedly re-tainedon seniority grounds, were precisely those who were expressly identified at themeeting asnot favoring such representation.On the other hand, one must takeintoaccount the fact that the General Counsel offered no evidence to contradict thetestimony that the telephone call in question was made.To be sure, as the Gen-eralCounselmaintains,one need not inevitably accept uncontradicted testimony.But itshould be borne in mind that the General Counsel, who, it may be officiallynoted, has a branch office and investigatory facilities in El Paso, the place wherethe alleged telephone call originated, offered no explanation for his omission to callWhite as a witness or to subpena the records of the El Paso telephone office, nor didthe General Counsel apply for leave to take depositions in El PasoPerhaps suchevidence would add little, if anything, to what is already in the record; perhaps agreat deal.In any event, as matters stand now, the General Counsel requests thatuncontradicted testimony be discredited, yet leaves one in the dark as to the avail-ability of evidence which could conceivably support his position, and as to the rea-son why such evidence, if available, was not produced.The sum of the matter isthat while David Prentice's testimony concerning the telephone call imposes a heavyburden, in the light of the whole record, on one's credulity, I am not prepared, onthe record as made, to reject his uncontradicted testimony in that regard and shallassume,inmaking concluding findings regarding the Respondent's motivation forthe layoffs, notwithstanding White's letter of February 27, 1957, and the fact that thenegotiations resulted in an agreement with the Mexican firm a short time later, thatWhite did telephone David Prentice on February 22 and told the latter, in substance,that the Mexican "deal had fallen through."In connection with the issue posed by the layoffs, it is well to bear in mind thatthe question to be decided is not whether there existed on February 22 somejustifiable ground for the layoffs, but whether the reasons advanced now wereactually those which led to the staff curtailment, and were not rooted in any groundcondemned by the Act.As the Court of Appeals for the Ninth Circuit has pointed483142-59-vol 120-- 29 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDout, "[T]he existence of some justifiable ground for discharge is no defense if itwas not the moving cause"(Wells, Incorporated v. N. L. R. B.,162 F. 2d 457,460) 23Notwithstanding the evidence, outlined above, pertaining to the floorrepairs, the state of the Respondent's business, and White's telephone call on February22, there are a substantial number of factors in the record which establish that the"moving cause" of the layoffs was a design by the Respondent to discourageorganizational activities by its shop employees and membership by them in Local63.The reasons for that conclusion appear below:1.Taking the evidence as a whole, one is led to the conviction that the floorrepairs had nothing to do with the layoffs.For one thing, the shed, which wasbuilt about the time production was at its peak and the Respondent had a muchlarger shop crew than on February 22, was not only available for use while thefloor repairs were in progress before the layoffs, but was actually used for productionduring that period.For another matter, additional floor space was available inthe rented warehouse across the street from the shop, and that building had previouslybeen used for production.The rented space, to be sure, had shortcomings andwas lacking in various conveniences, but the fact remains that it had been usedby the Respondent for the greater part of 1956, and that machines similar to at leastsome of those in production on February 22, 1957, had been produced there.What is more, there is undisputed evidence that within a few days preceding February22,Acting Superintendent Mahoney (together with some employees) surveyed therented warehouse with a view to determining whether it was suitable for certanwork "in case things got too crowded over in the . . . other buildings," andconcluded that the premises could be used for that purpose.Moreover, it wouldseem reasonable to suppose that Mahoney, charged as he was with the responsibilityfor the work in the shop, would have said something about the floor repairs inannouncing the layoffs if the repairs were, in truth, a factor in the layoffs; yet henot only made no mention of the repairs but, on the contrary, told the employeesaffected that they were "canned," also making the meaningful remark to one ormore employees at one point, as the uncontradicted evidence establishes, that he"didn't think they'd go that far." It is also noteworthy that, so far as appears,nothing was said to any employee, prior to the distribution of the memorandumshortly after 5 p. in. on February 22, concerning the repairs as a reason for thecurtailment of production. In view of the stress placed in the Respondent's evidenceon the change of plans concerning the floor repairs as a reason for the layoffs, andof the fact that when the plan to repair the floor in 5 sections was in effect, RobertPrentice had informed the shop's 2 leadmen, Louis Schnell and Wesley Pettit, aswell as Mahoney, of the plan, it seems odd that at the lengthy welfare committeemeeting on February 22, although many matters affecting the employees werecanvassed by the management, and both leadmen, as well as Mahoney, were present,nothing was said about the repairs, the change in plans concerning them, or anyshortage of available working space.Perhaps the most striking feature of the evidence pertaining to the floor repairsis that it is plain even from Robert Prentice's testimony that the shop employeesproceeded with their work, after the repair plans were changed, continuing with itwhile the 60-foot section running substantially more than half the length of theshop, was torn up, and while cement was being poured in that area; and working inwhat appears to have been something less than 50 percent of the main shop floorspace, or, in any event, roughly that percentage of the space.There is no evidencethat they did not perform their work satisfactorily or with adequate efficiency whileworking in the restricted space, nor is there any proof (or claim, for that matter)that they were in any danger while so employed.Why, then, it may be asked,could not the shop employees have continued to work after February 22 in asubstantially equal amount of space, particularly bearing in mind the area availablein the shed, and in the rented warehouse, and the undisputed evidence that Mahoneyhad actually decided that the warehouse could be used for at least certain productionprocesses "in case things got too crowded over in the.other buildings"?TheRespondent's evidence furnishes no satisfactory answer to the question.The sum of the matter is that the claim that the floor repairs were a factor in thelayoffs has a contrived posture, and the very fact that the repairs are offered as ajustification for the layoffs impels me to conclude that the Respondent has soughtto congeal an unlawful motivation for the layoffs.2.There are clear indications in the record that the Respondent is hostile tothe independent exercise by its employees of their right of self-organization, andm Coeassn N L R R v LRonnen R Sons Fnrn+tnreAra , factnrinaCo200 F 2d 730,737 (C A.9), cert.denied 346'II. S. 937;N. L. R.B. v. Whitin Machine Works,204 F. 2d883, 885 (C A 1) E.V. PRENTICE MACHINE WORKS, INC.435the evidence on that score has a pertinent bearing on the question of the motivationfor the layoffs.As their own testimony indicates, David and Robert Prentice were angered by thevisitof Salmon and Roberts to the lunchroom, notwithstanding the fact that theunion representatives and the shop employees engaged in organizational activitieswhile the latter were at lunch.Whether the anger of David and Robert wasaggravated upon service of the bargaining request little more than an hour laterdoes not appear, but there is good reason to believe that their angry mood prevailedduring the welfare comm_ttee meeting which began soon after the service of thebargaining request, and that the anger stemmed not alone from the mere fact of theunion representatives' visit to the lunchroom, without the permission of themanage-ment, but from the circumstance that the employees had exercised their right ofself-organizationwithout regard to the Respondent's wishes in the matter.Onemay note in that regard that Robert Prentice testified that he "thought there wassome sort of an obligation" on the part of the employees to discuss the exercise oftheir organizational rights with the management "inasmuch as we had consultedthem" about the "fact that the union wanted us to sign a contract and organize theshop."Significantly, also, David Prentice stated that he "was pretty hot.thatthe men had already expressed to me the fact that they did not wanta union, andbeing as the union had already taken steps to try to come in without even consultingwith the men, to have us sign the agreement, I was wondering just exactly whethera minority in the shop was for some reason or other trying to get the thing unionizedwithout having the majority's consent."The consultation with the employees, towhich both David and Robert Prentice refer in their testimony, was, it appears,with employee members of the welfare committee in the spring or summer of 1956,and "the men" who had told David Prentice then "that they did not wanta union"were Galipeau and Pedersen, both of whom expressly stated in one form or anotherat the meeting on February 22, 1957, that they favored unionization of the shop.(The versions of Salmon and Roberts of their dealings with the Respondent in 1956differ substantially from the account given by David Prentice.Additional referenceto this aspect of the evidence will be made at a subsequent point.)Needless to say, the employees had a right to engage in organizational activity,irrespective of what passed between the management and the welfare committee atany prior time, and Robert Prentice conceded as much when he testified that he"knew that they [the welfare committee] had no right at all" to bind any employee'sright to joina unionof his choice.Similarly, this organizational right could notbe impaired by any discussion in 1956, whatever its content, between the manage-ment and Salmon and Roberts. In any event, I have no doubt that at the time ofthe layoffs, the Respondent was deeply concerned over, and hostile to, independentorganizational ideas and activities among its employees.That conclusion is notaltered by Thomas Prentice's remarks at the welfare committee meeting of February22 to the effect that it was immaterial to the Prentice brothers whether the em-ployees were unionized; that union and nonunion shops "make money"; and thatunionization of the shop would be an advantage to the Respondent, since "theunion" would serve as a source of labor supply.These statements take on theposture of abstractions when measured by the actual reaction of David and RobertPrentice to the visit of Salmon and Roberts to the lunchroom and to the inde-pendent exercise by employees of their right of self-organization; the pointed inter-rogation at the welfare committee meeting, obviously designed to secure informa-tion concerning the identity of those who favored unionization of the shop; andthe layoff, only about an hour after the meeting ended, of those so identified.Theevidence of the Respondent's hostility to the employees' right of independent self-organization, particularly when viewed in the light of the sequence of organizationalevents on February 22, supports the conclusion that an unlawful motivation wasat the bottom of the layoffs.3.That the Respondent had such a motivation becomes evident upon considera-tion of the nature of the interrogation at the welfare committee meeting, the dis-closures made there, the timing of the layoffs in relation to the disclosures, and theidentity of those laid off and of those retained.The layoffs followed hard upon the disclosures at the meeting of the identity ofthose who favored organizational activity or unionization of the shop, of those whodid not, and of those who had not participated in the "vote." The 10 men laid offwere precisely those identified at the meeting as favoring organizational activity orunionization.The 5 men expressly exempted by Mahoney from the discharge an-nouncements he made in the washrooms consisted precisely of the 2 (Wesley Pettitand Ernest M. Pettit) who had been identified at the meeting as opposed to unionrepresentation, and the 3 (Rickford, Brant, and Bela) who, according to disclosures 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDmade at the meeting, had not participated in the "vote" for reasons varying witheach.The identity of those laid off, and of those expressly exempted, follows soclosely the lines of disclosure described above that one would have to ignore com-pelling evidence to come to any conclusion but that a discriminatory motive, dic-tated by hostility to unionization of the shop employees, and their representationby Local 63,was atthe bottom of the layoffs.That the Respondent was so motivated becomes additionally evident if one ex-aminesthe reason advanced for the retention of Wesley and Ernest M. Pettit.TheRespondent's claim in that regard does not survive scrutiny of the evidence whichbears upon it.Louis Schnell, like Wesley Pettit. was a leadman and, as such, wascharged with greater responsibilities than any of the other shop employees, withthe exception of Wesley Pettit.As Robert Prentice conceded, the production ofclipperswas in Louis Schnell's "department."According to the sense of RobertPrentice's testimony, the only two "orders" being processed at the time of the lay-offs were for clippers. (Other machines in production were apparently for stock.)The sense of undisputed evidence by a former superintendent (whose employmentterminated only about a month before the layoffs) is to the effect that: Louis Schnellwas a better leadman than Wesley Pettit in the production of clippers; Wesley Pettitwas better than Schnell in the manufacture of jointers; Schnell, Eakin, Wurth, andLavadore were better workers than the rest of the shop crew in the production ofclippers; and Ernest H. Pettit, Ernest M. Pettit, Wesley Pettit, and Galipeau excelledover the other members of the shop staff in the manufacture of jointers. The evi-dence does not establish what work each of the employees was engaged in at thetime of the layoffs, but Robert Prentice's testimony indicates that at least a substan-tial portion of the work in progress at the shop on February 22 was on clippers; andit isundisputed that Lavadore and Louis Schnell had been engaged in the construc-tion of a clipper for some time before the layoffs, and had about a week's work re-maining on the machine as of the time they were laid off, and that Wurth was work-ing on February 22 on the reconstruction of a clipper which had been manufacturedsome time before.One would think it only natural, if the reasons for the layoffswere those advanced by the Respondent, that it would take into account in selectingemployees for retention, that the clippers in production were in Louis Schnell's "de-partment," and that employees, including Schnell, with greater efficiency in cliapermanufacture than Wesley and Ernest M. Pettit, were engaged in such work. Thatthese factors were ignored is evident from the following testimony by Robert Pren-tice:"At the time I asked Steve Mahoney what the condition of our firm orders onhand were, so far as their percentage completion.He pointed out that there was thePen Ply and the Crown-Zellerbach clippers to get out, and I believe I put the ques-tion: Could two men take care of them in the time that they're required, and he said,yes, there shoudn't be any problem with that, and so we picked two because it wasthe one figure I happened to throw at Steve." The "two" retained were Wesley andErnest M. Pettit, and their choice, Robert Prentice asserted, was governed by con-siderations of seniority.There is no reason to doubt that Wesley and Ernest M.Pettit "did have clipper experience," as Robert Prentice testified, and one may as-sume, ashe also stated, that they are "extremely well-rounded" in the Respondent'sproduction activities, but it, is nevertheless somewhat odd that Robert Prentice, whohad become the Respondent's manager only about 2 or 3 months previously, inmaking a decision as to future operational plans should select the number of em-ployees to be retained "because it was the figure that [he] happened to throw atSteve," and that he should not even consult Mahoney, the individual in charge ofthe production activities in the shop, concerning the selection of those to be laid off.In fact, at one point Robert Prentice denied that he told Mahoney, prior to the lay-offs, that there were to be any, although this denial does not jibe with the excerptfrom Prentice's testimony quoted above.Robert Prentice's explanation of the decision to retain Wesley and Ernest M.Pettit strikes an implausible note, and the implausibility of his claim is heightenedby evidence, as Robert Prentice conceded, that "job classification," as well asseniority, had been taken into account on the occasion of prior layoffs; and byundisputed testimony by Mahoney's predecessor as superintendent that when therewas a substantial reduction in the shop crew in 1956 for economic reasons, thetask of selecting those to be laid off was committed to his judgment (as DavidPrentice also testified in effect), that the factors which entered into his determinationwere "a combination of seniority and ability"; and that some of those laid off weresenior in point of service to some of those retained.Far more plausible than theRespondent's claim that the retention of Wesley and Ernest M. Pettit was governedby considerations of seniority is the view that they were retained because of Wesley E. V. PRENTICE MACHINE WORKS, INC.437Pettit's statement at the welfare committee meeting that he and his father wereopposed to union representation.In short,I do not credit the claim that Wesleyand Ernest M. Pettit were retained for reasons of seniority,but, on the contrary,find that they were selected for retention because Wesley Pettit told the manage-ment at the welfare committee meeting that he and his father were opposed tounion representation.Thus, even if one assumes(and I make no such finding,as will appear)that economic considerations were a factor in the decision to reducethe shop staff,the basis upon which the Respondent selected those retained wasdiscriminatory and unlawful.4.Mahoney'sannouncement in each of the two washrooms to the effect thatall the employees in the shop were "canned,"with the exception of the five indi-viduals he expressly exempted,and his statement in the small washroom that he"didn'tthink they'd go that far," point to an unlawful motive for the layoffs.His later remark indicates that he had been surprised by the Respondent's actionand, plainly,what he meantby itwas that he did not think that the Respondentwould go so far as to discharge the 10 employees because they favored unionization.The Respondent,however, would attach no weight to Mahoney's statements,and to that end, in its brief, stresses the fact that he was acting as shop superin-tendent only temporarily(for about 2 months),and asserts that "the evidenceshows that Mr. Mahoney did not receive instructions from any of the Prenticebrothers" (as to what to tell the employees).Itmay be pointed out that even ifone ignores Mahoney's statements,the rest of the evidence,taken as a whole,would still require a conclusion that the Respondent'smotive for the layoffs wasunlawful.But Mahoney's statements should not be ignored,if for no other reasonthan that they shed additional light on the Respondent's motivation.The circum-stance that Mahoney was acting as superintendent on a temporary basis, and de-voted a substantial portion of each day to his regular engineering duties, does notalter the fact that he was in charge of production activities in the shop and super-vised the work of all the shop employees.Moreover, he was present throughoutthewelfare committee meeting and was aware of all that went on there.Thecommittee meeting was the first attended by more than 1 Prentice brother, and theattendance of 3 of the brothers was due, according to Robert Prentice,to "theserious nature of the thing,"and what made the meeting "serious,"Robert testifiedin effect, was that it related to "union matters."The fact that Mahoney attendeda meeting concerned with such"serious" matters, and plainly did so as a representa-tive of the management,coupled with the circumstance that he was the supervisorof the shop employees,including those who attended the meeting,more accuratelydescribes his importance in the managerial hierarchy than the allusions to thetemporary nature of his supervisory status.What is more,itisinaccurate to say, as does the Respondent in its brief,that the evidence shows that"Mahoney did not receive instructions from any ofthe Prentice brothers" as to what to tell the employees.The only evidence onthat score is testimony by Robert Prentice thathegave no such instructions toMahoney; and by David Prentice that he does not know whether"any instructions[were] given to anyone to tell the men."Assuming that this testimony is credible,itdoes not mean that Mahoney did not receive his instructions from a Prenticebrother other than David or Robert,notwithstanding the fact that Robert's assignedfunction at the time in question was to serve as the Respondent'smanager. It maybe noted in that connection that Mahoney,who is still in the Respondent's employ,and Charles and Thomas Prentice were not called as witnesses by the Respondent.Another noteworthy matter is that Robert Prentice's testimony reflects some self-contradiction on the question whether he had any discussion with Mahoney con-cerning the layoffs prior to the time they occurred.At one point, he denied thathe told Mahoney that "there was going to be a layoff," but he subsequently describeda conversation with Mahoney,quoted previously,inwhich he allegedly discussedthe pending shop orders with Mahoney and asked the latter whether"two men[could]take care"of the orders.By its very nature, the frameof reference ofthis alleged conversation was an impending layoff of all shop employees except"two we picked because it was one figure I happened to throw at Steve."The self-contradictory testimony is not the only factor which reflects on the credi-bility of Robert Prentice's disclaimer of any instructions to Mahoney.Accordingto. Robert, he and his brothers resolved late in the afternoon of February 22 toreduce the Respondent's shop staff to "a skeleton crew of two,"consisting of "thetwo oldest men [Wesley and Ernest M. Pettit] on our payroll." If no instructionsconcerning the layoffs were issued to Mahoney,where, it may be asked, did he getthe information concerning the identity of the "skeleton crew of two men" to beretained,and that which led him to exempt not only the "skeleton crew"by name, 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDbut also Rickford,a shop employee,Brant,the electronics engineer,and Bela, whowas not on the Respondent'spayroll,from the discharge announcements?Al-though the answers to these questions are peculiarly within either the Respondent'sknowledge or that of Mahoney, the Respondent did not supply them,nor did itcallMahoney to do so.24 I do not credit Robert Prentice's testimony that he gaveMahoney no instructions regarding the layoffsWhat Robert or any of his brothersactually toldMahoney concerning the layoffs and those to be retained cannot beprecisely determined in the state of the record,but whatever the course of Ma-honey's information,I have no doubt that, as the acting superintendent and super-visor of the shop employees,he was well aware of the Respondent's intentions re-garding each of the men employed at the shop premises,and spoke with the voiceofmanagement in making announcements regarding those "canned,"and thoseexpressly excepted,and that Mahoney was privy to the reason for the layoffs,plainly implying the reason when he said in the small washroom that he "didn'tthink they'd go that far."5.The evidence is undisputed that customers'orders fell off considerably afterSeptember 1956, that the Respondent'sbusiness had always been profitable priortoOctober 1956, and that its books show a loss for January 1957 and each of thepreceding 3months.Also,as noted earlier,there is uncontradicted testimonythatWhite called David Prentice a few hours before the layoffs and told Prenticethat the Mexican"deal had fallen through."However, this economic evidence is not as persuasive as would appear on thesurface.As a preliminary matter in that regard,one may note that the Respondentlaid off only shop employees.David Prentice's testimony attests to"the problemof getting good help [for the shop] when we needed it", yet no explanation isoffered for the fact that no employee in any other department was laid off.More-over, a significant feature of the record is the failure of the Respondent to produceany income or profit or loss figures for the month of February,toward the endof which the layoffs occurred,although making a point of producing such figuresfor a number of months preceding February.In fact,Robert Prentice,who, as theRespondent'smanager,was the moving figure in putting the layoffs into effect,testified that he did not know on Februaiy 22 whether or not the Respondent hadmade a profit that month prior to the layoffs,and, for that matter, stated that hehad no such information at the time of the hearing.In drawing inferences andmaking findings, I am unable to overlook this testimony and the failure of theRespondent to produce any figures for the month of February.25It is well estab-lished, as the Court of Appeals for the Sixth Circuit has observed,that". . .wherethe party on whom rests the burden of evidence as to a particular fact has the evidencewithin his control and withholds it, the presumption is that such evidence is aeainsthis interest and insistence"(N. L. R. B. v. Ohio Calcium Company,133 F 2d 721).The Respondent'sfailure to produce the February income figures, or to supply aplausible explanation for the omission,justifies an inference that if the figureswere produced they would not support the Resnondent's claim that the layoffs weremotivated by economic considerations.Testimony that orders for custom-builtmachines were low in February does not negate the inference,formuch of theRespondent's shop operations for some time preceding the layoffs consisted of theproduction of machines for stock,and for all that appears in the record, theRespondent made a profit in February,whether from the sale of machines builtto special order or from the sale of those produced for stock.24Robert Prentice volunteered at one point that Mahoney "found out that there wasto be a layoff from the bookkeeper " This was stricken as hearsay,since Prentice testi-fied that he based his information on "what Steve Mahoney told me " In connection withthe excluded testimony,itmay be noted that it does not quite explain what led Mahoneyto make specific reference to the five excepted employees in making his discharge announce-mentsMoreover,itseems quite implausible that a person of Mahoney's supervisorystatus would find out "that there was to be a layoff"from the bookkeeper rather thanfrom one or more of the Pi entice brothers.25 According to Robert Prentice, "February 28th is the end of our fiscal year, and the[profit ana loss] statement is being preparedby our C P A ,rather than our bookkeeper,which takes a considerable amount of time in preparation " This may be. but it does notquite explainwhy theRespondent did not producegrossincome and profit or loss figuresfor February.There apparently was no difficulty in producing such figures for the pre-ceding month,also close to the end of the fiscal year I see no reason to doubt that hadthe Respondent so desired,it could have determined in advance of, or during,the hearing,which was held about 2 months after the end of the fiscal year,what its gross incomeand profit or loss figures were for February,and produced them at the hearing. E. V. PRENTICE MACHINE WORKS, INC.439But even if the inference is put aside, the claim that the 4-month loss and White's-telephone call on February 22 were at the bottom of the layoffs does not respondwell to careful examination.At the center of the claim is a contention that for asubstantial period ("over two months," according to the Respondent's brief) preced-ing the layoffs the Respondent had maintained the shop staff in anticipation that"the Mexican job would materialize in a big way" (as the brief puts it). In supportof its economic claims, the Respondent presented testimony by David Prentice thatin 1955 or 1956, while he was manager, the Respondent's board of directors, in theinterestof production stability, authorized him to build machines for stock, butimposed a limitation on the number to be built.The limitation Prentice describesisnot borne out by the text of the board's resolution,26 but passing that aspect ofthe record, whatever limitation, if any, existed in 1955 or 1956 is quite immaterial,for there is credible evidence, substantially undisputed, that about the beginning ofFebruary 1957, only about 3 weeks before the layoffs, the Respondent had plansto build machines for stock for a period well beyond February 22, and informed anumber of employees of such a programThe occasion was a meeting of thewelfare committee.An employee had been "laid off" for inefficiencyWordreached Robert Prenticethat thisactionhad made the shop crew "uneasy," and toreassurethem he brought the matter up at a committee meeting, explaining thereason for the action taken, and stating that it did not portend any further reduc-tion of the shop crew. Prentice also told the employees, in substance, that orders-were low at thatpoint, but that he anticipated a substantial quantity in the nearfuture;that theRespondentwanted to build up its stock of machines; and that theemployees would work on that project for about 2 months pending the anticipated"influx of orders." 27What took place at this meeting does not quite jibe with the claim that the shopcrew was maintained "on the promise that the Mexican job would materialize in abigway" If the claim (as appears to be the case from the language used toexpress it) has reference to the enlargement of the initial tentative order for about$70,000, described in David Prentice's testimony, to one for some $261,000, theenlarged order plainly could have had no connection with the stock machine pro-gram visualized by Robert Prentice about the beginning of February, because thepossibility of securing the much larger order did not arise until about 2 weeks later,-resultingin the bid for that order on February 15 In short, there was no prospectof the larger order when Robert Prentice assured the employees of continued employ-ment in building machines for stock for about 2 months pending an anticipated"influx of orders."As for theinitialtentative order for some $70,000 worthof equipment,the senseof evidence adduced by the Respondent is thatit (as well asthe much larger orderintowhich it developed)was contingent uponapproval by the Mexican Governmentof the prospective customer's "product" (see TrumanWhite's letter of February27, 1957, and consummation of financing arrangements with an agency of theMexican Government.DavidPrentice testifiedthat he returned from Mexico withthe smaller orderon a tentativebasis aboutthe beginningof February, and, accord-ing to the senseof Robert Prentice's testimony, his brother returned shortly before thewelfare committee meeting atwhich Robert assured the employeesof continuedemployment in the programof buildingmachinesfor stockpending an anticipated"influx of orders." It is a matter ofsome significancethat Robert, who knew about-the statusof the tentative order described in his brother's testimony, admittedly didnot "mentiontheMexican order as such" to the employees.The fact that he didnot do so ina context of assurance to the employees of continued employment, al-iS David Prentice testified that the hoard of directors limited him to the constructionof "one jointer, 120 inch clipper, and a 135 inch clipper," and "patch strip loaders inseries of six at a time, but not all for stock."The board resolution purportedly confer-ring this authority was actually passed in March 1955, and it does not contain the limi-tation David Prentice describes.The minutes of the board meeting contain a resolutionthat "effective immediately the policy of the company will be to stock ahead sufficientmaterial to build" 5 Victor Patch Strip Loaders, 1 Victor Jointer, and 5 Victor Clip-pers(The record contains descriptions of these machines but it is unnecessary to give-them here )How many machines were built for stock in what was substantially a2-year period preceding the layoffs does not appear.itThere is no significant conflict in the testimony concerning the meeting describedabove, although the several versions differ somewhat in details, and Robert Prentice doesnot quote himself as mentioning a period of about 2 months for the construction ofmachines for stock.Galipeau and Pedersen quote Prentice to that effect.The findingsmade are based upon a composite of the several accounts describing the meeting. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDthough the initial Mexican order was already tentatively in existence,according toDavid Prentice's testimony, but instead said that "orders were low," spoke of hisanticipation of "aninflux of ordersshortly or in the near future" [emphasis sup-plied], expressed a desire to build up the Respondent's stock of machines, and toldthe employees that they would continue to work on machines for stock for about 2months pending the anticipated influx,leads me to conclude that the Mexican orderas it stood about the beginning of February was not a factor, or, in any event, nota significant one, in the assurance given the employees, nor in the plan to build upan inventory of stock machines.Bearing that in mind, and the fact that the en-largement of the order to about $261,000 was not in prospect when Robert Prenticetold the employees of the plan, a pertinent question is why White's telephone callon February 22 should have brought the program of building machines for stockvirtually to a dead halt, attended by the layoff of all but 3 of the shop crew, longbefore the expiration of the period visualized for the program. I find no convincinganswer to the question in the Respondent's evidence.In sum,the claim that the shop crew was retained for a period prior to the lay-offs because of anticipation of the Mexican order, whether in its initial or later form,does not stand up well under examination,and the infirmities in the Respondent'sevidence pertaining to the state of its business,described above, militate againstacceptance of its contention that economic considerations precipitated the layoffs.6. As support for its claim that the 10 employees were merely laid off temporarilyfor economic reasons, the Respondent points to Robert Prentice's statements to thateffect to some employees within a few days after the layoffs, and to_ the fact thatLavadore, Ernest H. Pettit, and Pedersen were called back to work.These aspects of the evidence should be viewed in the light of the whole record.Prentice's statements to the employees are not a controlling guide to the Respondent'smotivation on February 22.For one thing, what he said to the employees withinthe next few days does not jibe with what Mahoney told them when the layoffsoccurred.He informed the employees that they were "canned," meaning, obviously,that they were discharged.For another matter, Robert Prentice was far fromfrank in his evidence describing the course his interrogationtookat the welfarecommittee meeting; in his denial that he had any discussion with Mahoney concern-ing the layoffs prior to the latter's announcements;and in his testimony relating tothe reasons for, and the circumstances of, the retention of Ernest M. and WesleyPettit.Discrimination couched in the language of a temporary layoff is often notas easy to detect as that put in terms of an outright discharge,and in the light ofthe shortcomings in Robert Prentice's testimony, one may doubt that he was anymore frank in the statements he made to the employees following the layoffs thanhe was in his evidence touching some of the most vital aspects of this proceeding.Nor do I believe that the recall of the 3 employees, and the omission to hire newones between February 22 and the time the hearing was held (about 9 or 10 weeksafter the layoffs), is decisive of the issue of the motivation for the layoffs.Thereare some unexplained matters involved in the return of the three employees to work.The reason why they were selected for recall rather than any of the other seven laidoff does not appear.There is no evidence that seniority considerations governedthe selection, and this may be compared with the reason advanced for the retentionof Ernest M. and Wesley Pettit.The sense of Robert Prentice's relevant testimonyis that Pedersen and 1 of the 2 others (whom Prentice did not identify) were recalledbecause of the receipt of an order for the construction of a clipper.Whether thethird employee was recalled in connection with a specific order does not appear, noris it shown that Ernest M. and Wesley Pettit were unavailable to do the work forwhich it is claimed Pedersen and another employee were recalled.The construc-tion of clippers was admittedly in Louis Schnell's "department,"and there is un-disputed evidence that he, Wurth, and Eakin were more adept in building clippersthen Ernest H. Pettit.The Respondent does not explain why Louis Schnell, atleast.who was described. without contradiction. by a former superintendent "as themost important leadman"on clippers,and was senior to Lavadore in point of service,was not recalled for the clipper job.One may also bear in mind that in responseto interrogation at the welfare committee meeting, Louis Schnell revealed that he was"already a union member" (Pedersen'c testimony indicates that a sim.l'r statementwas made there regarding Wurth),whereas the substance of the disclosure as toLavadore,Ernest H.Pettit, and Pedersen was that they favored unionization of theshop by Local 63.One is led to wonder whether the three men were selected forreemployment because of a belief by the management that their union sentimentswere somewhat more passive than those of others suchasWurth,Buslach,and Louisand Wayne Schnell who were actually members of Local 63, unlike the three menrecalled.(The evidence does not establish whether Lavadore,ErnestM.Pettit, E. V. PRENTICE MACHINE WORKS, INC.441and Pedersen became members after executing their applications for membership.)Be that as it may, the claim in effect that business considerations alone governed therecallof the 3 men may be examined in the light of the assurance of continued em-ployment of the shop staff Robert Prentice gave to the employees only about 3 weeksbefore the layoffs, and of what ultimately happened to the bid for the large Mexicanorder involved in White's telephone call which the Respondent asserts precipitatedthe layoffs.The order was actually placed and formalized by an agreement someweeks before the expiration of the approximate 2-month period visualized by RobertPrentice for the program of building up the stock machine inventory. It wouldseemthat with the actual placement of the order on March 8, 1957, the Respondent's"order file" was in substantially better shape than it was at the time Robert Prenticetook some pains to reassure the employees that the shop staff would be retained.Thus one may pertinently inquire why the Respondent, who has produced no incomefigures for any period after January 1957, did not resume the construction of ma-chines for stock when the Mexican order was safely in hand, and why it recalledonly the 3 employees, and these not until early in April 1957, about 3 or 4 weeksbefore the hearing in this proceeding was held. It may be, as the Respondent ineffect contends, that the fact that it recalled only three men was dictated by businessconsiderations, but it also advances such considerations as the precipitating cause ofthe layoffs, and the reasons assigned for these do not stand up under examination.As already noted in that regard, the Respondent has offered no explanation for itsomissionto call Mahoney; has failed to produce material evidence within its con-trol; and has presented testimony, with respect to vital matters bearing on the issueof discrimination, which is implausible, and which I am unable to credit for reasonsoutlined previously.There is ample reason to believe that David and RobertPrentice have not made a full and frank disclosure of the motivation for the layoffs.Against that background, I am unable to accord overriding weight to the recall of the3 employees in evaluating the motivation for the layoffs some 6 weeks earlier, nor,in the light of the unexplained matters, noted above, relating to the selection of the3, am I able to say with confidence that -business considerations alone governed thedecision to recall only 3 employees, and the selection of those recalled.In any event, assuming that the Respondent decided some 6 weeks after the lay-offs to recall the 3 men for business reasons, there is no inevitable inconsistencybetween that action and a design by the Respondent on February 22, by means ofa suspension, curtailment, or abandonment for an indefinite time, of its programof building machines for stock in a period when orders for custom-built machineswere slack, and through a strategically timed layoff, in such a period, of all thoseidentified as favoring Local 63, to dissipate that organization's majority amongthe shop employees, discourage membership in the union, and demonstrate to theemployees the consequences of union adherence.28Balancing the factors that point to an unlawful motivation against those uponwhich the Respondent relies, I reach the conclusion, upon a total view of the record,that the former heavily outweigh the latter, and that the action taken with respectto the 10 employees on February 22 was rooted in a purpose to frustrate unioniza-tion of the shop employees by Local 63 and to discourage membership in thatorganization, and was not caused by any of the reasons advanced by the Respond-ent.As the motivation for the action was unlawful, it would be a mere essay insemantics to choose between a conclusion that the 10 men were discharged, asMahoney in effect announced in both washrooms, or that they were "laid off," eithertemporarily of indefinitelySection 8 (a) (3) of the Act forbids discrimination"in regaid to hire or tenure of employment or in any term or condition of employ-ment to encourage or discourage membership in any labor organization."Thus,whether the employees were discharged or "laid off," the Respondent's conductin either case was unlawful, and one may use either label and emerge with thesame result.18 Itwill be recalled that shortly after Galipeau and others were informed by Ma-honey that they were "canned," Gallpeau made inquiry of David Prentice about his vaca-tion pay ; and that Prentice told Galipeau to take the matter up with the bookkeeper afterthe week-end, and stated that he hoped to get "this mess" cleared up in a short whileWhat Prentice meant by the allusion to "this mess" cannot be determined with certainty,but in the context in which the statement was made, and of the organizational eventsthat had taken place that day, and against the background of the whole record, one mayreasonably infer that "this mess" had reference to the unionization of the shop and thelayoffs that followed it; and that what he had in mind was a hope that Respondent would,by means of the layoffs, be able to defeat such unionization at an early date and thenresume its normal production activities. 442DECISIONS OF NATIONALLABOR RELATIONS BOARDFor the reasons stated above, I find that by discharging or laying off the 10employees on February 22, 1957, the Respondent violated Section 8 (a) (3) ofthe Act; and interfered with, restrained, and coerced employees in the exercise ofrights guaranteed them by Section 7 of the Act, thereby violating Section 8 (a)(1) of the Act.E. The legality of the interrogation at the welfare committee meetingIn support of its position that the interrogation of the employees on February22 was lawful, the Respondent stresses the absence of any evidence of antiunionanimus by the Respondent prior to that date.This, it seems to me, is beside thepoint in the circumstances presented by the record.A better test of the Respond-ent's attitude is what it did when confronted with the critical facts of organizationof the shop, and the bargaining request which followed soon thereafter.As pointedout earlier, there can be no doubt, even on the basis of the testimony of Davidand Robert Prentice alone, that they were angered by, and hostile to, the inde-pendent exercise by the employees of their right of self-organization. In any event,the best evidence of the Respondent's attitude toward its employees' right of self-organization is provided by the fact that it discharged or laid off the 10 employeesto frustrate unionization of the shop by Local 63, and to discourage membershipin that organizationIn its brief, the Respondent views the interrogation as an endeavor "to get thefacts" in order "to secure a basis for a sound decision" on the bargaining request.In that regard, reliance is placed onBlue Flash Express, Inc ,109 NLRB 591, andother cases which have applied its holding. In the cited case, the Board, notingthat the employer involved gave the employees assurances that he would not resortto economic reprisals, upheld the right of the employer to ask his employees, indi-vidually, "whether they had signed union authorization cards in order to enablehim to reply to the Union's request for collective bargaining"(ibid., p.592).TheBlue Flashcase, and the decisions which have followed its doctrine, areinapposite.Assuming that a purpose of the interrogation was to determine whetherLocal 63 represented a majority of the employees (although as will appear theRespondent chose to ignore what it learned in refusing to bargain with the DistrictLodge), the interrogation went far beyond such an objective and the permissiblelimits of theBlue Flashcase.The interrogation involved here was not limited to an inquiry of a given em-ployee, as in theBlue Flashcase,whether he had authorized a union to representhim. It was apparent to David and Robert Prentice, as their own testimony makesclear, that the employees were reluctant, at least initially, to identify those who hadengaged in organizational activity.Upon manifestation of such reluctance, RobertPrentice did not desist but continued to ply the employees with questions in varyingforms, much of them obviously designed to learn the identity of those who hadengaged in organizational activity or who favored unionization of the shop, goingso far as to request a list of those who favored unionization, when he learned thatsuch a list was in existence.To uphold this type of interrogation is to place in thehands of employers an inquisitorial power which can be intimidating or, at least,interferewith the free exercise by employees of their right of self-organization.I find nothing in theBlue Flashdoctrine to condone the type of interrogationRobert Prentice pursued after the employees had manifested reluctance to make thedisclosures he sought.But assuming, without deciding, that the clear evidence ofsuch reluctance does not of itself place the interrogation that followed beyond thepale of theBlue Flashdoctrine, there are other factors which require a conclusionthat at least a great deal of the interrogation at the meetingwas unlawful. It isclear that whatever other purpose the Respondent had for theinterrogation, anunderlying objective for much of the questioning was tosecure information of theidentity of those who favored, and of those who did not favor, organization ofthe shop by Local 63, with a view to using the information secured as a basis fordischarging or laying off the former and retaining the latterThe best evidenceof such a purpose is to be found in the discharges or layoffs that occurred onlyabout an hour after the meeting ended, and in the identity of those retained andexpressly exempted by Mahoney in his discharge announcements.Without imply-ing that assurances against economic reprisals. as in theBlue Flashcase, inevi-tablymake interrogation of employees concerning their union activities and senti-ments lawful, it is well to note not only that such assuranceswere not given atthe meeting. but that economic reprisals actually followed the disclosures made thereand were directly connected with them.What is more, unlike the employer in theBlue Flashcase, the Respondent sought information not only about the organiza-tional activities and sentiments of those interrogated, but asked the employee com- E. V. PRENTICE MACHINE WORKS, INC.443mitteemembers to furnish such information about others.To extend theBlueFlashdoctrine to interrogation of this type is to encourage employers to use employ-ees as informers on their fellows as a means of countering union activity. If anemployer has a legitimate reason for seeking information whether an employeehas authorized a union to represent him, he may, in a proper case, as the Boardheld inBlue Flash,ask the employee concerned to furnish it.No good reasonappears why he should ply one employee with questions about the activities orsentiments of another.The coercive thrust of such interrogation would seem tobe obvious. In short, I hold that Robert Prentice's interrogation of the employeesat the meeting concerning the organizational activities and sentiments of otheremployees was unlawful apart from any other factor bearing on the legality ofthe Respondent's conduct at the meeting 29For the reasons stated, I find that the Respondent interfered with, restrained, andcoerced employees in the exercise of rights guaranteed them by Section 7 of the Act,thereby violating Section 8 (a) (1) of the Act, by its conduct at the welfare com-mittee meeting on February 22, 1957, in interrogating employees there as to (1)who had issued the invitation to Salmon and Roberts; (2) whether a formal votehad been taken on the subject of the invitation; (3) how it was taken, and howmany had voted in favor of the invitation; (4) the organizational or union senti-ments of employees attending the meeting; (5) which shop employees were not infavor of unionization; (6) whether Rickford, Brant, and Bela "had signed .anything asking the union to come in" or had been "included in the vote"; (7)whether the employees "had signed anything that would give the union authorityto be our bargaining agent"; and (8) why the employees felt they needed a bargain-ing agent.Similarly, I find that the Respondent violated Section 8 (a) (1) of theAct as a result of Robert Prentice's request at the meeting for the production of thelist of those who favored "the union" (or, in other words, Local 63).30F. The refusal to bargainIn response to the District Lodge's bargaining request, the Respondent wrote tothe organization on February 26, 1957, stating that the matter would be consideredat the next meeting of the board of directors and that the Respondent would com-municate with the District Lodge shortly thereafter.The Respondent presented testim—ny to the ertect that: The board meeting men-tioned in the letter was held on March 4, 1957; the meeting was attended byRichard R. Morris, one of the Respondent's attorneys in this proceeding; Morrishad been informed by the Respondent prior to the meeting that employees who hadbeen laid off prior to February 22 would "with one or two exceptions . .. be askedto return to work when work became available"; at the meeting Morris told thedirectors that he knew that "the Labor Board had ruled that laid-off employeesretain their status as employees with the right to vote" (in a representation election),and that he was "unable to determine just what laid-off employees would be entitledto vote"; and Morris therefore advised the Respondent to file a petition for a repre-sentation election with the National Labor Relations Board.On March 5, 1957, on behalf of the Respondent, Morris wrote a letter to theDistrict Lodge, stating that that organization's letter of February 22, 1957 (con-taining the bargaining request), had been referred to him for reply, and that theRespondent "is prepared to recognize the bargaining agent designated by the29 SeeHarrisburg Building Units Co , Inc., et at.,116 NLRB 334, 351-352.° As stated earlier, the employees were admonished at the meeting not to invite oradmit any person to the shop unless he had permission from "the office" to come there. Onemay reasonably conclude that this was aimed at a repetition of an invitation such asthe one to Salmon and Roberts. It is unnecessary to decide whether the admonition wasunlawful, since the complaint does not allege it as a violation of the Act.Another matterto note is that the testimony of the employees, taken as a whole, reflects many more ques-tions than those as to which findings have been made It is not unlikely that at leastsome of the questions to which no specific reference has been made are variants of thosethat have been described, the variances resulting from differences in speech and powersof articulation and recollection among the witnesses. I am satisfied, upon an appraisalof the whole record and from my observation of the witnesses, that the questions whichhave been made the subject of findings were in substance put by Robert Prentice.Tomake findings with respect to any other questions reflected in the evidence would addnothing of substance to the findings made, nor to the remedy to be recommended below.This is also true of the questions Robert Prentice put to the employees as a group in thelunchroom, and I thus deem it unnecessary to determine whether such interrogation,under the specific circumstances presented, violated the Act. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational Labor Relations Board for the appropriate group of its employees forcollective bargaining purposes as determined by the Board."The Respondent did not file a representation petitionExplaining its omission todo so, the Respondent presented testimony to the effect that on or about March 7,1957,Morris called on a Board representative stationed in Portland, and informedthe latter of his intention to file a representation petition; that the representativepointed out that where a charge alleging a refusal to bargain has been filed (as inthis case), "the Board will not entertain a petition for an election without the con-sent of the charging party"; and that Morris "thought it futile to pursue the petitionfor an election further."Some matters may be noted before resolving the collective-bargaining issue.Oneis that Morris' letter of March 5, 1957, is tantamount to a refusal by the Respondentto bargain.Another matter is that the evidence establishes that the District Lodge,as "the parent organization" of Local 63, is authorized by the latter to negotiate andsign collective-bargaining agreements affecting employees represented by Local 63.(No claim is advanced that the District Lodge lacks such authority.)Thus if Local63 had the requisite representative status to require the Respondent to bargain at thetime of the bargaining request, the District Lodge had the same status as agent forLocal 63.It is well established that designation of a labor organization as the representativeof employees in a bargaining unit in an election is not an essential precondition ofan employer's obligation to bargain. If the union is in fact the representative ofa majority of the employees in an appropriate unit, the employer is obligated tobargain with the labor organization, upon appropriate request therefor, unlesshe has a good-faith doubt that the union represents the majority of the employeesin the given unit.As stated earlier, Local 63 (and, therefore, the District Lodge), atthe time of the bargaining request, was the authorized collective-bargaining repre-sentative of 8 of the 13 shop employees then employed by the Respondent, or amajority of such employees?' (The majority did not include two shop employeeswho signed membership application cards after the bargaining request was made.)Conceding in its brief that it has not recognized the District Lodge "as the bargain-ing agent" of the shop employees, the Respondent justifies its refusal to bargain bycontending in effect that: (1) It had a good-faith doubt that Local 63 (and, there-fore, the District Lodge) represented a majority of the shop employees in its employat the time of the bargaining request; and (2) shop employees laid off prior toFebruary 22 "must be considered" in determining the claim of representation, and,when so considered, Local 63 (and, hence, the District Lodge) did not representa majority of the unit at the time of the bargaining request.These contentionswill be examined in turn.As for the first contention, the fact that stands out is that the disclosures madeat the welfare committee meeting should have set at rest any doubt the Respondententertained before the meeting began.Five of the thirteen shop employees, notmuch less than half of those employed, attended the meeting.All but one of thosein attendance stated, in one form or another, either expressly or by clear implica-tion, that they favored representation by Local 63.Projecting the large percentagetaking that position at the meeting to those not present, one would think that theRespondent would have had good reason to conclude that a majority of the shopemployees favored representation by Local 63, particularly as only 3 of those notpresent were needed, in addition to the 4 at the meeting who favored such repre-sentation, to form a majority. In any event, an important point to bear in mindis that in addition to stating their own sentiments, employee members of the com-mittee told the management, in effect, both that a majority had approved the invita-tion to the union representatives and that a majority favored representation byLocal 63.That the Respondent, in the face of the disclosures made, should entertain anydoubt about the matter by the time the meeting ended is quite implausible, par-ticularly in the light of the positions taken at the meeting by Galipeau and Pedersen,in contrast to attitudes they had expressed the year beforeAt a welfare com-mittee meeting held in the spring or summer of 1956, David Prentice told employeecommittee members that Salmon and Roberts had asked the Respondent to sign acontract, and had stated that they "in turn would go out into the shop and makethe men join the union."As David Prentice described it in his testimony, whenhe imparted this information to the employee committee members at the meetingm The District Lodge represented a majority even if Brant, the electronicsengineer, isincluded inthe bargaining unit.For reasons stated earlier, he has not beenincluded inthe unit. E. V. PRENTICE MACHINE WORKS, INC.445in 1956, Galipeau and Pedersen "made statements to the effect that they appreciatedwe did not turn them over to the union." (What Galipeau and Pedersen told DavidPrentice in 1956 is undisputed, but Salmon and Roberts give a substantially dif-ferent version of their dealings with David Prentice than the one the latter relatedto the employee members of the welfare committee.Their versionis summarizedin themarginbelow 32The conflict in the testimony with respect to the conversa-tionsbetween David Prentice and Salmon and Roberts in 1956neednot be resolvedas their dealings at that time do not materially affect any issue in this proceeding.)Whether David Prentice's account of his conversations with Salmon and Robertsin 1956is trueor not, it is understandable that David should express surprise atGalipeau's disclosure at the meeting, on hebruary 22, 1957, that he was "m favorof theunion."David Prentice's surprise was expressed in terms of an inquiry whyGalipeau "of all people" took that position.According to Galipeau, he repliedthat he thought that "we were getting run over a bit, and that our grievance[welfare] committee wasn't accomplishing anything, and . . . we weren't smartenough to cope with you people and that we were going to have these other peoplerepresent us."(That Galipeau made a statement of thatgeneraleffect is substan-tiallyundisputed.Robert Prentice quotes him to a major extent in somewhatsimilarvein, although in a different context.)What emerges from the evidence is not only that 4 of the 5 employeespresentat the meeting stated, in ultimate effect, that they favored representation by Local 63,and that the management was told in substance at the meeting that all of the shopemployees, with the exception of Rickford and Ernest M. and Wesley Pettit, had signi-fied that they favored that organization, but that 2 employees present at the meeting,Galipeau and Pedersen, whom the management had previously regarded as opposedto unionization, explicitly told themanagementrepresentatives,in one form oranother, that they now favored such representation.One would think that what-ever doubt the Respondent entertained before the meeting would have been setat restby thepositionsexpressed by Galipeau and Pedersen, particularly as bothwentso far as to state the reasons why they desired such representation.In addition, there areindicationsinRobert Prentice's testimony that the allegeddoubt is voicedas a matterof convenience rather thanas oneof conviction.Ac-cording to Prentice, Galipeau,responding to a question as to"how many men"had invited Salmon and Roberts to the lunchroom, replied, "Well, let's say nine."After quoting the reply, Prentice testified:"Itwas moreof an attempt to passover the question, it seemed to me, but I took it for what it was worth and Ipassed it over."How unjustified this characterization of Galipeau's statement wasmay be measured by the fact that at the time of themeeting4 of the shop em--ployees were already members of Local 63, that at least 3 of these askedSalmon,on February 20, 1957, "what to do" about organizing the shop, and that,in addi-tion,5 or 6 employees who were notmembers signifiedtoWurth, in one form oranother, that they approved the invitation to the union representatives. It is evidentthat there was substantial accuracy in Galipeau's reply, evenasPrentice quoteshim.Particularly in the light of Galipeau's statementtoDavid Prentice in thespringor summerof 1956, to which previous reference has been made, one maywell inquire why Robert Prentice should regard Galipeau's reply as "more of anattempt to pass over the question," and why Prentice should belittle it.The answeris,Iam convinced, that Robert Prentice's characterization of Galipeau's reply isno more than a self-serving posture taken at the hearing to play down the evidencepointing to the fact that the Respondent had no real doubt that a majority of theshop employees favored representation by Local 63.Additional indications of thisattitudemay be found in the reasons Robert Prentice gavein histestimony fordoubting that Local 63 represented a majority of the shop employees.Undercross-examination, after agreeing that "a certain number of them [employee com-mitteemembers] indicated they wanteda union,"he was asked whether "they99 In effectdenying a claim by David Prentice that in the spring or summer of 1956they made a proposal to the Respondent that it sign a contract with the District Lodge,and that they told David Prentice that they would then "make the men join theunion,"Salmon and Roberts testified, in substance, that : At the time in question, Local 63 hadsome membersamong the shop employees who were interested in having the shop organized ;as a preliminary to contemplated efforts to organize the employees, they(Salmon andRoberts) visited David Prentice to become acquainted with the Respondent'smanagementand to familiarize it with the District Lodge's union andcontract procedures ; to thatend, they gave Prentice a copy of the organization's "standard agreement in the Portlandarea" ; they asked Prentice's permission to hold a lunch period meeting at the plant totell the employees "the benefits of theunion," suggestingthat Prentice attend and thelatter rejected the request 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDtold you a majority of the shop did," and he replied, "Well, I don't know.HansPedersen said, no, he hadn't authorized them to bargain for him.Wes Pettit said,`No, I don't want a union,' there were only about six men present there.Twoof the six to me indicated that they didn't want the local 63 to bargain forthem." (Actually, there were five shop employees at the meeting.) It may benoted that Prentice was not quite responsive to the question, for he did not statewhether he was told that a majority of the shop employees "wanted a union."The fact is that he was so informed during the course of the meeting, and his failureto give a responsive answer to an obviously important question, and his allusionsinstead to Pedersen and Wesley Pettit, gave me the impression that he was not beingforthright.Moreover, the reference to Pedersen suggests the slenderness of thereed upon which the Respondent leans to support its claim of good faith, for itignores the full context of the meeting and the disclosures made there. In responseto a question by Robert Prentice at the meeting whether "we had stated anythingthat would give the union authority to be our bargaining agent," Pedersen replied"thatwe hadn't signed anything except these cards for membership," and (ap-parently in conjunction with that statement) expressed his understanding that bythe act of signing the card he had not authorized Local 63 to act as his bargainingagent.(The sense of Pedersen's testimony is that he made the statement becausehe did not know whether his authorization took effect "at the time we signedthe cards, or whether it was after we became members.")However, after Peder-sen made this observation about the effect of his execution of the application card,Wurth, according to Robert Prentice (and Pedersen testified in similar vein, al-though identifying the employee as "George") remarked: "As I understand it,if 51 percent of the employees sign up with the union, then they automatically be-come their bargaining agent."One may reasonably infer that this remark wasmade as a correction of Pedersen's statement.Pedersen offered no dissent toWurth's explanation.What is more, at a subsequent point, in reply to questioning,byRobert Prentice as to why the employees felt they needed a bargaining repre-sentative (or "why we wanted the union in," as Pedersen put it), Pedersen stated:"I for one want a union card because it's much easier to get a job if you do havea union card."That Pedersen made a statement to that effect is undisputed (issupported, in fact, by David Prentice's testimony). It should have been quite clearto both David and Robert Prentice from Pedersen's remarks that he favoredrepresentation by Local 63, notwithstanding Pedersen's conception of the effectof his application card.To focus upon Pedersen's interpretation of his member-ship application and Wesley Pettit's statement, as both David and Robert Prenticein effect do in their testimony, suggests a disposition to slur over the substantialindications at the meeting that a majority of the shop employees favored repre-sentation by Local 63.33From the disclosures made during the course of the meetingthe Respondent, I am convinced, had every reason to conclude, before the meet-ing ended, that Local 63 represented a majority of the shop employees on its pay-roll at that time.The Respondent admittedly did not ask either Local 63 or the District Lodgefor proof of majority representation.This, too, has a pertinent bearing on theRespondent's claim of good faith.To be sure, neither Salmon nor Roberts offeredsuch proof, but they did request permission to attend the welfare committee meet-ing.The request was rejected. It seems to me that if the Respondent was reallyinterested in determining the representative status of either Local 63 or theDistrictLodge, it would have followed the reasonable course of permittingSalmon and Roberts to attend and thus afford them an opportunity to help theRespondent "find out the facts" of the claim of representation asserted in thebargaining request.The failure of the Respondent, in the circumstances presented,to ask for proof supporting the representation claim, or to afford the union rep-resentatives an opportunity to establish their claim at the welfare committee meet-ing where it was discussed, contributes additional support to the conclusion thatthe refusal to bargain was not based upon a good-faith doubt of the claim 3433 In that connection, one may note the following testimony by David Prentice : "Theonly definite statement that I recall was when Wes Pettit got up and he said that he didnot want the union, and he knew his dad (lid not want the union . . . and Pedersen madethe statement that he didn't think-it wasn't a matter of when they signed the card, theyweren't signing the men (apparently meaning Salmon and Roberts) to be bargaining agentsor anything.He was just signing a card so he could belong to the union and havesecurity "4Among other cases, see NL.R B v Trimfit of California, Inc,211 F 2d 206(C A9) ; N L. R B. v. Inter-City Advertising Co of Charlotte, N C, Inc., Pt at,190 F2d 420 (C. A 4). E. V. PRENTICE MACHINE WORKS, INC.447Iam unable to view the interrogation at the welfare committee meeting as aneffort,in good faith,to get at the facts of the claim of representation,for thereisample reason to conclude that the basic aim of the interrogation was to learnthe identity of those responsible for the invitation to the union representatives orfavoring union representation,with a view to discharge or layoff of those soidentified.Itmay be, as Robert Prentice testified,that his initial purpose in call-ing the meeting, while he was in the lunchroom,was "to find out if the men hadinvited the union representatives into the shop" (or, as he stated at another point,"to find out who invited them over, or how many invited them over"),but onemay fairly infer that at least after the bargaining request was served, the objectiveof the interrogation was to secure information upon which to base the discrimina-tion that followed soon after the meeting rather than for the purpose of determin-ing the validity of the claim of representation.The fact that the Respondent de-cided to petition the Board for an election adds nothing to its professions of goodfaith.It is enough to point out in that connection that the unfair labor practiceswhich preceded the decision would hardly provide a suitable background for anuntrammeled expression of the employees'representation sentiments.In sum, I find that the Respondent's refusal to bargain was not based upon a good-faith doubt that Local 63 (and the District Lodge)represented a majority of the shopemployees,but, on the contrary,that it stemmed from hostility to the principles ofcollective bargaining.As support for its claim that employees laid off prior to February 22 "mustbe considered"in determining the question of whetherLocal63 (and the DistrictLodge)had the requisite representative status at the time of the bargaining request,theRespondent points to testimony by Robert Prentice that the Respondent in-tends "to call them back as quickly as possible."The other side of the coin is,however, that the record is barren of evidence that any of the employees in questionhave any expectation or desire to return,or are even available for reemployment bythe Respondent.For that reason alone there would appear to be no justification forthe shackling of the statutory rights and guarantees of the shop employees in theRespondent's employ on February 22, 1957, to Robert Prentice's subjective claimthat he expects to recall employees"laid off" prior to that date if business warrants.But there is an even more decisive reason for the rejection of the contentionunder consideration.Implicit in the claim is a position that the employees inquestion were only temporarily laid off.A better guide to a determination of theirstatus is a look at the evidence of what actually took place at the time they werelaid off.The greater part of these layoffs occurred at various points betweenJuly 1956(when the shop staff stood at a peak of 29) and some point in October 1956,resulting in a crew of 16 in that month.Robert Prentice admittedly"had nothingto do directly" with the layoffs in 1956.David Prentice,who was then the Re-spondent'smanager,had nothing to do with the selection of the men laid off, norhad he any connection with the layoffs other than to give the shop superintendentinstructions to reduce the staff by a specified number. It is undisputed that OttoBjelland, who was the superintendent duringDavidPrentice's tenure as manager,told those he laid off that orders had dropped off considerably,and that it wastherefore necessary to reduce the shop crew.He had no discussion with any ofthe employees concerning the possibility of a return to work. In view of thisundisputed evidence,I find credible Bjelland's testimony that the layoffs were nottemporary.Three employees were "laid off,"according to Robert Prentice,duringhis tenure as manager,reducing the staff from 16 (as it stood in December 1956)to the 13 on the payroll on February 22, 1957.One of the three "was dropped,"asRobert Prentice put it, and he conceded that the employee would not be re-employed because of an alleged act of misconduct after the layoff.Another was"laid off" for inefficiency.Robert Prentice could not recall the name of the thirdemployee "laid off" during his tenure,and the circumstances of the alleged layoffdo not appear.From what has been said above,there is no basis for any claim that the layoffsbetween the peak employment period in July 1956 and February 22, 1957, wereof a temporary nature.The claim has an artificial flavor, and this is manifest notonly from the actual evidence bearing on the layoffs prior to February 22, but fromwhat appeared to me to be a careful avoidanceby RobertPrenticeof words ofdischarge in describing the action taken with respect to various employees.Thus,in his testimony,an employee who was obviously discharged because he"tapped allthe (Prentice]brothers.. .for a loan" was "laid off," although Prentice addedlater that he was"permanently laid off." Also,an employee who was plainly termi-nated for inefficiency was "laid off,"and this was coupled with what appeared tome to be implausible testimony by Prentice that the employee would be recalled inthe event production reached the peak of 1956.The sum of the matter is that the 448DECISIONSOF NATIONAL LABOR RELATIONS BOARDemployees who were "laid off" prior to February 22, 1957, and whom the Respondentwould take into account in determining the District Lodge's claim of representation,were actually terminated, and this of itself requires rejection of the Respondent'ssecond contention with respect to the collective bargaining issue.35For the reasons stated above, I find that: The District Lodge was, on Febru-ary 22, 1957, and has been at all times since, within the meaning of Section 9 (a)of the Act, the representative of the employees in the unit found above to beappropriate for the purposes of collective bargaining; the Respondent unlawfullyrefused to bargain with the District Lodge as such representative on March 5, 1957,with respect to wages, hours of employment, and other conditions of employment,and has since so refused; and by such conduct, the Respondent has violated Section8 (a) (5) of the Act, and has interfered with, restrained, and coerced employees inthe exercise of rights guaranteed them by Section 7 of the Act, thereby violatingSection 8 (a) (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring inconnection with the operations of the Respondent described in section 1, above,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices violativeof Section 8 (a) (1), (3), and (5) of the Act, I shall recommend that it cease anddesist therefrom and take certain affirmative action designed to effectuate thepolicies of the Act.The discharge or layoff of the 10 employees, and the Respondent's refusal to bar-gain,affect the heart of the rights guaranteed employees by the Act.36 The rightsinvolved are closely related to others guaranteed by Section 7 of the Act. In viewof the nature of the unfair labor practices found above, there is reasonable groundto anticipate that the Respondent will infringe upon such other rights in the futureunlessappropriately restrained.Therefore, in order to make effective the inter-dependent guarantees of Section 7, I shall recommend an order below which willin effect require the Respondent to refrainin thefuture from abridging any of therights guaranteed employees by said Section 7.37In its brief, the Respondent takes the position, in substance, that if a findingof discrimination is made, the 10 employees affected are not entitled to "credit forwork opportunities lost because of economic conditions."The reach of this positionis not quite clear, but from the context in which the argument is made, it appearsto be directed not only to the back-pay remedy usually prescribed in cases of dis-crimination, but against any requirement that the Respondent offer reinstatementto the seven individuals it has not reemployed.As addressed to the back-pay remedy,the position is prematurely asserted, for any allowance to which the Respondent isproperly entitled may be dealt with during the compliance stage of this proceeding.With respect to the question of reinstatement, the position appears to be bottomedon the premise that the discharges or layoffs were based, at least in part, on a lackof work for the men involved.This, however, runs counter to the weight of theevidence and to the finding made, which is that the discharges or layoffs were rootedin an unlawful purpose, and were not motivated by economic considerations.More-over, judging by what Robert Prentice told the employees about the beginning ofFebruary 1957, the Respondent planned to keep the entire shop staff employed inthe construction of machines for stock for a period well beyond the date of the lay-offs.Itmay be that at some point after February 22, 1957, the Respondent would86 The Respondent cites a number of cases (for example,American Transformer Com-pany,89 NLRB 824) in which the Board has ruled that "laid off" employees were eligibleto vote in representation elections. It is unnecessary to undertake an analysis of thesecases.Without implying that an employer in an unfair labor practice case may Insistthat "laid off" employees "must be considered" in determining a claim of representation,it is enough to point out that the Board's holding in each of the cases cited was groundedon particular reasons which governed its action, and that none of the reasons are presenthere.In short, the cases are Inapposite.89 See N.L. R. B v Entwistle Mfg. Co,120 F. 2d 532 (C. A. 4).87May Department Stores v. N. L. R. B.,326 U. S. 376;Bethlehem Steel Company v.N. L. R. B.,120 F. 2d 641 (C. A., D. C.). E. V. PRENTICE MACHINE WORKS, INC.have laid off some or all of the 10 men because of valid economic considerations,but the operative facts are that the discharges or layoffs did not rest upon such rea-sons, and that the work of the 10 employees was brought to a halt on February 22because of unlawful reasons.Upon the record as made, I can see no reason to dis-entangle theRespondent from the consequences of its own conduct, at the expenseof the employees, with a speculation that had they not been discriminated againston February 22, they would have been laid off at some subsequent point for validreasons.The operative facts and the remedial purposes of the Act require that theRespondent make a good-faith offer of reinstatement to each of the 7 employees ithas not reemployed, and make each of the 10 men whole, under the terms of theorder recommended below, for any loss of pay each incurred as a result of thediscrimination against him.Having found that the Respondent laid off or discharged Ernest H. Pettit, FrederickD. Buslach, Hans O. Pedersen, Robert M. Lavadore, Melvin L. Eakin, Louis C.Schnell,Wayne H. Schnell, Paul J. Galipeau, Ralph H. Strunk, and Richard L. Wurthon February 22, 1957, in violation of Section 8 (a) (3) of the Act, and that theRespondent subsequently reemployed Robert M. Lavadore, Ernest H. Pettit, andHans O. Pedersen, I shall recommend that the Respondent offer each of the em-ployees named above who have not been reemployed by the Respondent, immediateand full reinstatement to his former or a substantially equivalent position,38 withoutprejudice to his seniority and other rights and privileges, and that the Respondentmake each of them whole for any loss of pay he may have suffered by reason ofthe discrimination against him by payment to him of a sum of money equal to theamount of wages he would have earned, but for his discharge or layoff, betweenFebruary 22, 1957, and the date of a proper offer of reinstatement to him as afore-said; and that the Respondent make Robert M. Lavadore, Ernest H. Pettit, and Hans0. Pedersen similarly whole by payment to each of a sum of money equal to theamount of wages he would have earned, but for the discrimination against him,between February 22, 1957, and the date of his reemployment.I shallalso recom-mend thatloss ofpay for each of the 10 employees named above be computed onthe basis of each separate quarter, or portion thereof, during the period from thedate of the discharge or layoff of each such employee to the said proper offer ofreinstatement, or date of reemployment, as the case may be, and that the periodsbegin with the respective first days of January, April, July, and October.Loss ofpay shall be determined by deducting froma sumequal to that which each of thesaidemployees normally would have earned in each such quarter, or portion thereof,his netearnings,39 if any, in other employment during that period.Earnings in onequarter shall have no effect upon the back pay due any employee for any otherquarter.The Respondent shall preserve and make available to the National LaborRelationsBoard or its agents upon request, for examination and copying, all pay-roll records, social-security payment records, timecards, personnel records and re-ports, and all other records necessary to analyze the amounts of back pay due andthe rights of reemployment under the terms of the order recommended herein.Upon the basis of the foregoing findings of fact, and upon the entire record in theseproceedings, I make the following:CONCLUSIONS OF LAW1.The Respondent is, and has been at all times material to this proceeding, anemployer within the meaning of Section 2 (2) of the Act.2.The District Lodge is, and has been at all times material to this proceeding, alabor organization within the meaning of Section 2 (5) of the Act.3.All production and maintenance employees employed by the Respondent at itsplant in Portland, Oregon, excluding office, professional, and clerical employees,electronics engineers, draftsmen, guards, and supervisors as defined in the Act, have,at all times material to this proceeding, constituted, and now constitute, a unit appro-priate for the purposes of collective bargaining within the meaning of Section 9 (b)of the Act.88 In accordance with the Board's past interpretation, the expression "former, or asubstantially equivalent, position" is intended to mean "former position wherever possible,but if such position is no longer in existence, then to a substantially equivalent position."SeeTheChaseNational Bank of the City of New York, San Juan, Puerto Rico, Branch,65 NLRB 827.m SeeCrossett Lumber Company,8 NLRB 440, for an applicable construction of thi,term "net earnings."483142-59-vol 120-30 450DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The District Lodge was, on February 22, 1957, and has at all times since been,the representative of all the employees in the aforesaid appropriate unit for the purposes of collective bargaining within the meaning of Section 9 (a) of the Act.5.By failing and refusing on March 5, 1957, and during the period thereafter, asfound above, to bargain collectively with the District Lodge, as the representativeof the employees in the aforesaid appropriate unit, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a) (5) ofthe Act.6.By discriminatorily discharging or laying off employees, as found above, theRespondent has engaged in and is engaging in unfair labor practices within the mean-ing of Section 8 (a) (3) of the Act.7.By interfering with, restraining, and coercing employees in the exercise ofrights guaranteed them by Section 7 of the Act, as found above, the Respondenthas engaged in and is engaging in unfair labor practices within the meaning of Sec-tion 8 (a) (1) of the Act.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor Rela-tionsBoard, andin orderto effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that:WE WILL bargain collectively,upon request,withInternationalAssociationofMachinists, District Lodge No. 24, AFL-CIO, as the representative of allthe employeesin the bargaining unitdescribed below with respect to rates ofpay, wages, hours of employment, or other conditions of employment,and if anagreement is reached, embody it in a signed contract.The bargainingunit is:All productionand maintenanceemployees employed byus at ourplant in Portland, Oregon, excluding office,professional,and clericalemployees, electronicsengineers,draftsmen, guards, and supervisors asdefined in the National Labor Relations Act.WE WILL NOT discourage membership by our employees in any labor or-ganization,or encourage membership in any suchorganization,by discrimina-torily laying off or discharging any employee, or in any other mannerdiscriminating against him in regard to his hire, tenure of employment, or anyother term or condition of employment, except as authorized by Section 8 (a)(3) of the National Labor Relations Act.WE WILL NOT interrogate any employee, or seek information from him, withrespect to his membership or interest in, sympathy for, or activities on behalfof, any labor organization, or with regard to the membership or interest in,sympathy for, or activities on behalf of, any labor organization, by any otheremployee, in a manner constituting interference, restraint, or coercion in viola-tion of Section 8 (a) (1) of the National Labor Relations Act.WE WILL NOT, in any othermanner,interfere with, restrain, or coerce em-ployees in the exercise of the right to self-organization, to form,join, or assistany labor organization, to join or assist International Association of Machinists,District Lodge No. 24, AFL-CIO, or any labor organization affiliated with it, tobargain collectively through representatives of their own choosing,to engagein concerted activities for the purposes of collective bargaining or other mutualaid or protection, and to refrain from any or all of such activities, except tothe extent that such right may be affected by an agreement requiring member-ship in a labor organization as a condition of employment, as authorized inSection 8 (a) (3) of the National Labor Relations Act.WE WILL offer to Richard L. Wurth, Frederick D. Buslach, Paul J. Galipeau,Ralph H. Strunk, Melvin L. Eakin, Louis C. Schnell, and Wayne H Schnellimmediate and fullreinstatementto their respective former, or substantiallyequivalent, positions, without prejudice to their seniority and other rights andprivileges.WE WILL make each of the employees named above and Robert M. Lavadore,Ernest H. Pettit, and Hans O. Pedersen whole for any loss of pay they mayhave suffered as a result of the discrimination against them. ILLINOIS MALLEABLE IRON COMPANY451All of ouremployees are free to become, remain,or refrain from becoming, mem-bers of any labor organization,except to the extent that this right may be affectedby an agreement in conformity with Section 8 (a) (3) of the National Labor Rela-tionsAct.E. V. PRENTICE MACHINE WORKS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 days from the date hereof, and must not bealtered,defaced,or covered by any other material.IllinoisMalleable Iron Company and Appleton Electric Com-panyandLocal No. 788,International Union,United Automo-bile,Aircraft and Agricultural Implement Workers of Amer-ica,AFL-CIO, Charging PartyandLocal 1031,InternationalBrotherhood of Electrical Workers, AFL-CIO, Party to theContract.Case No.13-CA-1866. April 16,1958DECISION AND ORDEROn January 25, 1957,Trial Examiner Louis Plost issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.The Trial Examiner fur-ther found that the Respondents had not engaged in certain otherunfair labor practices,and recommended that the complaint be dis-missed with respect to such allegations.Thereafter,the Respond-ents, the IBEW,the General Counsel,and the Charging Party filedexceptions with supporting briefs.'The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and briefs,and the entire recordin the case and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the exceptions,additions,and modifications noted below.1.We agree with the Trial Examiner that the Respondents vio-lated Section 8 (a) (2) and(1) of the Act by applying and enforc-ing the union-security contract between the IBEW and Appletonand the two supplemental agreements to employees of Malleablehired after September 21, 1954; by specifically requiring these em-ployees to join the1BEWas a condition of employment and to signclues checkoffauthorization cardsin favor of the IBEW; by deduct-1The Respondents' request for oral argument is hereby denied, as we are satisfied thatthe briefs and record define the issues with sufficient clarity.120 NLRB No 68